Exhibit 10.11

 

ARIBA PLAZA

 

SECOND AMENDMENT TO

AND

RESTATEMENT OF

SUBLEASE

 

Between

 

ARIBA, INC.

as

SUBLANDLORD

 

and

 

MOTOROLA, INC.

as

SUBTENANT

 

for

 

PREMISES

at

809 Eleventh Avenue

Sunnyvale, California 94089



--------------------------------------------------------------------------------

BASIC SUBLEASE INFORMATION

 

1. Sublease Date: August 25, 2004.

 

2. Sublandlord: Ariba, Inc., a Delaware corporation.

 

3. Subtenant: Motorola, Inc., a Delaware corporation.

 

4. Master Landlord: Moffett Park Drive LLC, a California limited liability
company.

 

5. Project: Ariba Plaza, 1111 Lockheed Martin Way, Sunnyvale, California
(building addresses on Eleventh Avenue).

 

6. Rentable Area of Project: 715,998 square feet.

 

7. Premises: The First Floor Premises, the Third Floor Premises and the Fourth
Floor Premises, as determined from time to time (subject to Paragraph 40).

 

8. First Floor Premises: That portion of the first floor of Building Four
designated by cross-hatching on Exhibit B, constituting 1,065 rentable square
feet.

 

9. Third Floor Premises: The entire third floor of Building Four constituting
45,771 rentable square feet.

 

10. Fourth Floor Premises: The entire fourth floor of Building Four constituting
44,470 rentable square feet.

 

11. Rentable Area of Premises (subject to Paragraph 40):

 

Sublease Commencement Date through Third Floor Expansion Date:   
45,535 rentable square feet. Third Floor Expansion Date through Expiration Date:
   91,306 rentable square feet.

 

12. Sublease Commencement Date: October 29, 2004.

 

13. Third Floor Expansion Date: January 1, 2005.

 

14. Sublease Expiration Date: August 31, 2008, subject to the provisions of
Paragraph 2.2 below.

 

15. Rent Commencement Date: Sublease Commencement Date.

 

16. Monthly Base Rent:

 

Rent Commencement Date Through March 30, 2005:

   $ 54,642.00

April 1, 2005 through December 31, 2005:

   $ 109,567.20

January 1, 2006 through December 31, 2006:

   $ 114,132.50

January 1, 2007 through December 31, 2007:

   $ 118,697.80

January 1, 2008 through August 31, 2008

   $ 123,263.10



--------------------------------------------------------------------------------

17. Subtenant’s Project Share:

 

Sublease Commencement Date through Third Floor Expansion Date

   6.36 %

Third Floor Expansion Date through Sublease Expiration Date:

   12.75 %

Subtenant’s Building Share:

      

Sublease Commencement Date through Third Floor Expansion Date

   26.01 %.

Third Floor Expansion Date through Sublease Expiration Date:

   52.15 %.

 

18. Security Deposit: None.

 

19. Sublandlord’s Address:

 

Payment of Rent:      807 Eleventh Avenue        Sunnyvale, California, 94089  
     Attn: Real Estate Manager Notices:      807 Eleventh Avenue       
Sunnyvale, California, 94089        Attn: General Counsel        (650) 390-1377
Facsimile        and a copy to:        807 Eleventh Avenue        Sunnyvale,
California, 94089        Attn: Real Estate Manager        (650) 390-1315
Facsimile

 

20. Subtenant’s Address for Notices:

 

     Motorola, Inc.      Real Estate & Development Department      1303 East
Algonquin Road, 7th Floor      Schaumburg Illinois 60196      attention: Real
Estate Manger      (847) 435-3918      and a copy to:      Motorola, Inc,     
c/o Fred Pickering      Manager Lease Administration      P.O. Box 19065     
Johnston, Rhode Island 02919-0065      Fax (401)764-0103



--------------------------------------------------------------------------------

21. Brokers: Cornish & Carey Commercial (Sublandlord’s Broker) and HSA
Commercial and Wayne Mascia Associates (collectively, Subtenant’s Broker).

 

The Basic Sublease Information set forth above is made a part of the Sublease.
In the event of conflict between the Basic Sublease Information and another
provision of the Sublease, the latter shall control.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Paragraph

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.    Sublease of Premises    1      1.1.    Sublease.    1      1.2.    Common
Areas - Definition.    1      1.3.    Common Areas - Subtenant’s Rights.    2  
   1.4.    Rules and Regulations.    2      1.5.    Common Areas - Changes.    2
     1.6.    Parking.    3      1.7.    Furniture.    3      1.8.    Amenity
Areas.    4 2.    Term.    5      2.1.    Term.    5      2.2.    Delay in
Delivery.    5      2.3.    Subtenant Compliance.    5 3.    Rent.    6     
3.1.    Base Rent.    6      3.2.    Shared Expenses.    6      3.3.   
Generally.    11      3.4.    Late Payment.    11 4.    Intentionally Omitted.
   12 5.    Use.    12      5.1.    Use.    12      5.2.    Hazardous Materials.
   12      5.3.    Subtenant’s Compliance with Applicable Requirements.    13  
   5.4.    Inspection; Compliance.    13 6.    Delivery of Possession.    14  
   6.1.    Condition.    14



--------------------------------------------------------------------------------

    6.2.    Compliance.    14     6.3.    Acknowledgements.    15     6.4.   
Subtenant’s Work.    15 7.   Utilities and Services.    15     7.1.    Standard
Utilities and Services.    15     7.2.    Telecommunications.    17     7.3.   
Utility Additions.    19     7.4.    Security.    19 8.   Maintenance and
Repairs; Utility Installations, Trade Fixtures and Alterations.    20     8.1.
   Sublandlord’s Obligations.    20     8.2.    Subtenant’s Obligations.    20  
  8.3.    Utility Installations; Trade Fixtures; Alterations.    21     8.4.   
Ownership; Removal; Surrender; and Restoration.    21 9.   Insurance; Waiver;
Subrogation.    22     9.1.    Cost of Sublandlord’s Insurance.    22     9.2.
   Subtenant’s Insurance.    22     9.3.    Insurance Policies.    23     9.4.
   Failure of Subtenant to Purchase and Maintain Insurance.    23     9.5.   
Additional Insureds and Coverage.    23     9.6.    Waiver of Subrogation.    24
    9.7.    No Representation of Adequate Coverage.    24     9.8.    Furniture
Casualty Loss.    24 10.   Limitation of Liability and Indemnity.    24 11.  
Property Taxes.    25     11.1.    Payment of Taxes.    25     11.2.   
Additional Improvements.    25     11.3.    Personal Property Taxes.    25 12.  
Assignment and Subletting.    26     12.1.    Generally.    26



--------------------------------------------------------------------------------

     12.2.    Notice.    26      12.3.    Sublandlord’s Election.    27     
12.4.    Sublandlord’s Discretion; Factors.    27      12.5.    Bonus Rent.   
28      12.6.    Encumbrances.    29      12.7.    Merger; Attornment.    29  
   12.8.    Sublandlord’s Costs.    29      12.9.    Affiliates.    29 13.   
Default; Breach; Remedies.    30      13.1.    Default; Breach.    30      13.2.
   Remedies.    31      13.3.    Inducement Recapture.    32      13.4.   
Breach by Sublandlord.    32 14.    Damage or Destruction; Condemnation.    33
15.    Brokerage Fees.    33 16.    Estoppel Certificates.    33 17.   
Definition of Sublandlord.    34 18.    Severability.    34 19.    Days.    34
20.    Limitation on Liability.    34 21.    Time of Essence.    34 22.    No
Prior or Other Agreements.    34 23.    Notices.    34      23.1.    Notice
Requirements.    34      23.2.    Date of Notice.    35      23.3.    Notices
from Master Landlord.    35 24.    Waivers.    35 25.    No Right To Holdover.
   35 26.    Cumulative Remedies.    35 27.    Covenants and Conditions;
Construction of Agreement.    35 28.    Binding Effect; Choice of Law.    35 29.
   Subordination; Attornment; Non-Disturbance.    36



--------------------------------------------------------------------------------

    29.1.    Subordination.    36     29.2.    Attornment.    36 30.   Master
Lease Provisions.    36     30.1.    Sublease Subordinate.    36     30.2.   
Cooperation With Subtenant.    38     30.3.    Sublandlord Representations.   
38     30.4.    Modification.    38     30.5.    Sublease Consent and
Non-Disturbance Agreement.    38     30.6.    Multiple New Master Leases.    39
    30.7.    Conflict.    39 31.   Attorneys’ Fees.    39 32.   Sublandlord’s
Access to Premises.    39     32.1.    Generally.    39     32.2.    Subtenant’s
Waiver.    40     32.3.    Method of Entry.    40 33.   Auctions.    40 34.  
Signs.    40 35.   [intentionally omitted]    41 36.   Consents.    41 37.  
Quiet Possession.    41 38.   Options.    41     38.1.    Definition.    41    
38.2.    Multiple Options.    41     38.3.    Master Lease Options.    42    
38.4.    Effect of Default on Options.    42 39.   Options to Extend Term.    42
40.   Rights to Expand.    43     40.1.    Right of First Refusal.    43    
40.2.    Generally.    44 41.   [intentionally omitted]    45 42.  
Reservations.    45



--------------------------------------------------------------------------------

43.    Performance Under Protest.    45 44.    Authority.    45 45.   
Amendments.    45 46.    Exhibits.    45



--------------------------------------------------------------------------------

SECOND AMENDMENT TO AND RESTATEMENT OF SUBLEASE

 

This Second Amendment to and Restatement of Sublease is made and entered into as
of the 21st day of October, 2004 (“Effective Date”), by and between Ariba, Inc.,
a Delaware corporation (“Sublandlord”), and Motorola, Inc., a Delaware
corporation (“Subtenant”).

 

R E C I T A L S

 

A. Sublandlord, as tenant, and Moffett Park Drive LLC, a California limited
liability company (“Master Landlord”), as landlord, previously entered into the
Technology Corners Triple Net Multiple Building Lease dated March 15, 2000, as
amended by letter agreement dated September 11, 2000, a First Amendment to Lease
dated January 12, 2001, a Second Amendment to Lease dated October, 31 2002, and
a Third Amendment to Lease dated October 21, 2004 (collectively, the “Master
Lease”), a copy of which is attached hereto as Exhibit A and incorporated herein
by this reference. Under the Master Lease, Master Landlord leases to Sublandlord
certain premises located at 1111 Lockheed Martin Way in Sunnyvale, California,
including four (4) free standing, four-story office and research and development
buildings, and one (1) amenity building (collectively, the “Buildings”) and
other improvements including a parking structure (collectively the “Project”).
The four office and research development buildings are commonly known as: 803
Eleventh Avenue (“Building One”), 807 Eleventh Avenue (“Building Two”), 805
Eleventh Avenue (“Building Three”), and 809 Eleventh Avenue (“Building Four”).
The amenity building (“Amenity Building”) is currently used as a fitness center.
References in this Sublease to a “Building” shall refer to Buildings One, Two,
Three and Four, and the Amenities Building, individually, and references in this
Sublease to the “Buildings” shall refer to Buildings One, Two, Three and Four,
and the Amenities Building, collectively, unless otherwise expressly stated.

 

B. Subtenant and Sublandlord previously entered into (i) a Sublease dated August
25, 2004, under which Sublandlord sublet to Subtenant the Premises, and (ii) a
First Amendment to Sublease dated October 7, 2004. Sublandlord and Subtenant now
desire to further amend and to restate the Sublease.

 

C. Sublandlord wishes to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, on the terms and conditions set forth herein, the
Premises, as defined in the Basic Lease Information.

 

D. Capitalized terms used herein without definition shall have the same meaning
as in the Master Lease.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sublandlord and Subtenant agree as follows:

 

A G R E E M E N T

 

1. Sublease of Premises

 

1.1. Sublease. Sublandlord hereby subleases and demises to Subtenant, and
Subtenant hereby accepts from Sublandlord, on the terms and conditions
hereinafter set forth, the Premises. The Premises are depicted on Exhibit B,
which is attached hereto and incorporated herein by this reference. Sublandlord
and Subtenant conclusively agree, for purposes of this Sublease, that the
Premises contain the number of rentable square feet stated in the Basic Lease
Information.

 

1.2. Common Areas - Definition. The term “Common Areas” includes both “Project
Common Area” and “Building Common Area.” “Project Common Area” is defined as all
areas and facilities outside the Buildings and within the exterior boundary line
of the Project, including parking areas, passenger and other loading and
unloading areas,

 

1



--------------------------------------------------------------------------------

trash areas, roadways, walkways, driveways and landscaped areas that are
provided and reasonably designated by the Sublandlord from time to time for the
general non-exclusive use of Sublandlord, Subtenant and other tenants of the
Project and their respective employees, suppliers, shippers, customers,
contractors and invitees. “Building Common Area” is defined as all areas and
facilities inside a building that are provided and designated by the Sublandlord
from time to time for the general non-exclusive use of the tenants of such
building and their respective employees, suppliers, shippers, customers,
contractors and invitees, including stairways, elevators, lobbies and other
areas which may be so provided and designated by Sublandlord.

 

1.3. Common Areas - Subtenant’s Rights. Sublandlord grants to Subtenant, for the
benefit of Subtenant and its employees, suppliers, shippers, contractors,
customers and invitees, during the term of this Sublease and all extensions
thereto, the right to use, in common with others entitled to such use, the
Project Common Areas as they exist from time to time, subject to any rights,
powers, and privileges reserved by (i) Master Landlord under the Master Lease
and (ii) Sublandlord under the terms hereof or under the terms of any rules and
regulations or restrictions governing the use of the Project.

 

Sublandlord also grants to Subtenant, for the benefit of Subtenant and its
employees, suppliers, shippers, contractors, customers and invitees, during the
term of this Sublease and all extensions thereto, the right to use, in common
with other tenants of such Building, the Building Common Areas as they exist
from time to time in any Building in which Subtenant occupies space, subject to
any rights, powers, and privileges reserved by (i) Master Landlord under the
Master Lease and (ii) Sublandlord under the terms hereof or under the terms of
any rules and regulations or restrictions governing the use of the Project.

 

1.4. Rules and Regulations. Sublandlord shall have the right, from time to time,
to establish, modify, amend and enforce reasonable rules and regulations
(“Sublandlord’s Rules and Regulations”) for the management, safety, care, and
cleanliness of the Buildings and the remainder of the Project, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Buildings and the Project and
their invitees. A copy of the current Sublandlord’s Rules and Regulations are
attached to this Sublease as Exhibit C. Subtenant agrees to abide by and conform
to all such Sublandlord’s Rules and Regulations, and the Rules and Regulations
adopted from time to time by Master Landlord under the Master Lease (“Master
Landlord’s Rules and Regulations”), and to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform.
Sublandlord shall not be responsible to Subtenant for the non-compliance with
said rules and regulations by other tenants of the Project. Sublandlord agrees
not to discriminatorily enforce Sublandlord’s Rules and Regulations against
Subtenant. In the event of conflict between the provisions of this Sublease and
Sublandlord’s Rules and Regulations, the provisions of this Sublease shall
prevail. In the event of conflict between Master Landlord’s Rules and
Regulations and Sublandlord’s Rules and Regulations, Master Landlord’s Rules and
Regulations shall prevail.

 

1.5. Common Areas - Changes. Sublandlord shall have the right, in Sublandlord’s
sole discretion, from time to time:

 

(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, passenger and other loading and unloading areas, ingress, egress,
direction of traffic, landscaped areas, walkways and utility raceways;

 

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

 

(c) Consistent with any such designation by Master Landlord in accordance with
its rights under the Master Lease, to designate other land outside the
boundaries of the Project to be a part of the Common Areas so long as any change
in the size of the Common Areas shall be reflected equitably in the calculation
of Operating Expenses herein;

 

 

2



--------------------------------------------------------------------------------

(d) To add additional buildings and improvements to the Common Areas so long as
any changes made to the Project pursuant to this Subparagraph 1.5 (d) shall be
at Sublandlord’s sole cost and not to be charged back to Subtenant, unless
otherwise mutually agreed by the parties, and any change in the size of the
Common Areas shall be reflected equitably in the calculation of Operating
Expenses herein;

 

(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and

 

(f) To do and perform such other acts or work and make such other changes in, to
or with respect to the Common Areas and Project as Sublandlord may, in the
exercise of reasonable business judgment, deem to be appropriate.

 

1.6. Parking. Subtenant shall have the right, at no additional cost, to the
non-exclusive use of three (3) parking spaces for each 1,000 square feet of
rentable area of the Premises in the areas of the Project designated by
Sublandlord for parking. Sublandlord reserves the right to equitably modify
rights granted under this Paragraph if obligated to do so by the Master Lease or
applicable governmental regulations, or in the event of construction, natural
disaster, or other similar reasonable circumstances; provided, that Sublandlord
shall not voluntarily make any changes that result in a material change in the
number of parking spaces to which Subtenant is entitled or the proximity of
available parking to the Premises. Subtenant shall not use more parking spaces
than permitted herein. Subtenant shall not park any vehicles larger than
full-size passenger automobiles, sport utility vehicles or pick-up trucks,
herein called “Permitted Size Vehicles.” Sublandlord may regulate the loading
and unloading of vehicles by adopting and amending Rules and Regulations for the
Project. No vehicles other than Permitted Size Vehicles may be parked in the
Common Area without the prior written permission of Sublandlord.

 

(a) Subtenant shall not permit or allow any vehicles that belong to or are
controlled by Subtenant or Subtenant’s employees, suppliers, shippers,
customers, contractors or invitees to be loaded, unloaded, or parked in areas
other than those designated by Sublandlord for such activities.

 

(b) Subtenant shall not service or store any vehicles in the Common Areas.

 

(c) If Subtenant permits or allows any of the prohibited activities described in
this Paragraph 1.6, then Sublandlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Subtenant, which cost shall be
immediately payable upon demand by Sublandlord.

 

1.7. Furniture.

 

(a) The Third Floor Premises and the Fourth Floor Premises shall be delivered to
Subtenant with the Furniture included for Subtenant’s use during the Sublease
term, in accordance with and subject to the terms and conditions of this
Paragraph and all other applicable provisions of this Sublease. The “Furniture”
is defined as the furniture, fixtures, equipment and other personal property
described on Exhibit D attached hereto and incorporated herein by this
reference. Sublandlord agrees to complete Exhibit D within ten (10) business
days after Sublandlord executes this Agreement. Sublandlord shall deliver the
Furniture to Subtenant AS IS and Subtenant agrees that it takes possession of
the Furniture without relying on any representation or warranty by Sublandlord
as to the condition of the Furniture or its operability. SUBLANDLORD DISCLAIMS,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL WARRANTIES AND CONDITIONS, EXPRESS
OR IMPLIED OR STATUTORY, AS TO ANY MATTER WHATSOEVER, INCLUDING WITHOUT
LIMITATION IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. Sublandlord assumes no responsibility for providing installation or
maintenance for the Furniture. Subtenant acknowledges that any installation or
configuration and any maintenance of the Furniture may require an investment of
time and resources to complete, and such efforts shall not serve to excuse
Subtenant from the performance of any of its obligations under this Sublease.
Subtenant conclusively agrees that for purposes of this Sublease, the total
number

 

3



--------------------------------------------------------------------------------

of cubicle systems provided to Subtenant is as described in Exhibit D. Within
thirty (30) days of the Sublease Commencement Date, Subtenant shall be given an
opportunity to verify inventory as compared to Exhibit D. In the event that a
discrepancy is identified in the Furniture inventory, Subtenant shall notify
Sublandlord, and the parties shall cooperate reasonably with each other to make
any appropriate corrections. In no event shall Sublandlord have any liability,
nor shall Subtenant have any remedy against Sublandlord, for any liability,
claim, loss, damage or expense caused directly or indirectly by the Furniture or
any deficiency or defect thereof or the maintenance or repair thereof.

 

(b) Except as otherwise expressly provided herein, Subtenant shall not have, or
at any time acquire, any right, title or interest in the Furniture except the
right to possession and use as provided for in this Sublease. Provided that such
actions do not materially interrupt Subtenant’s use of the Furniture,
Sublandlord shall have the right to place and maintain on the exterior or
interior of each item of Furniture an inscription identifying Sublandlord’s
ownership of the Furniture. Subtenant shall not remove, obscure, deface or
obliterate the inscription or permit any other person to do so. Subtenant shall
keep the Furniture and all right, title, and interest free and clear of all
liens, charges, and encumbrances caused by Subtenant.

 

(c) Subtenant shall use the Furniture in a reasonably careful and proper manner
and shall not permit any Furniture to be used in violation of any applicable
federal, state, or local statute, law, ordinance, rule, or regulation relating
to the possession, use or maintenance of the Furniture. Subtenant may
reconfigure the Furniture without obligation to restore the Furniture to its
original configuration provided that (i) the Furniture shall be returned to
Sublandlord fully assembled in useable components, and (ii) Subtenant shall be
responsible for any reconfiguration necessitated by any restoration of the
Premises required hereunder or by the Master Landlord. Subtenant shall use only
manufacturer authorized service providers to reconfigure, reassemble,
disassemble, repair and maintain the Furniture. Subtenant agrees to reimburse
Sublandlord for all damage to the Furniture arising from misuse or negligent
acts by Subtenant, its employees and its agents. If any Furniture covered by
this Sublease is damaged, lost, stolen or destroyed, or if any Furniture is
damaged as a result of its use, maintenance or possession, Subtenant shall
promptly notify Sublandlord of the occurrence and shall file all necessary
reports, including those required by law and those required by insurers of the
Furniture. Subtenant agrees to use the Furniture solely for business purposes
consistent with all use requirements and restrictions under the Sublease.
Subtenant shall return the Furniture to Sublandlord in accordance with the
provisions of Paragraph 8.4(c) below. Any part installed in connection with
warranty or maintenance service or which cannot be removed without damaging the
Furniture shall become the property of Sublandlord.

 

(d) Sublandlord represents and warrants that, as of the Commencement Date, it
has the right to permit Subtenant to use the Furniture and that there are no
liens, charges or encumbrances on the Furniture. In the event the Master Lease
terminates during the Term of the Sublease under circumstances which allow
Subtenant to continue to occupy the Premises, Subtenant shall continue to have
the right to use the Furniture, and shall continue to perform all of Subtenant’s
obligations with respect to the Furniture, under all applicable terms and
conditions of this Sublease.

 

1.8. Amenity Areas. The term “Amenity Areas” is defined as those portions of the
Project consisting of the Amenity Building, which contains 15,660 rentable
square feet, and the space in Building Four occupied by a cafeteria, which
contains 21,510 rentable square feet. The Amenity Areas are available for use by
Subtenant as provided in the Cafeteria Provisions and the Fitness Center
Provisions contained in Exhibits E and F, respectively, attached to this
Sublease.

 

1.9. First Floor Premises. In connection with Subtenant’s use of the First Floor
Premises, Subtenant shall have the non-exclusive right to use the loading dock
and adjacent staging area, as those areas are identified on the floor plan of
the first floor of Building Four attached hereto as Exhibit B. Use of the
loading dock and staging area will be subject to reasonable rules and
regulations adopted by Sublandlord. Subtenant shall construct a wall (“Shipping
Area Wall”) to demise the First Floor Premises from the balance of the first
floor of Building Four. Subtenant shall not be entitled to directly access any
portion of the first floor of Building Four from Subtenant’s First Floor
Premises, other than the existing loading and shipping area. The Shipping Area
Wall shall be constructed as part of Subtenant’s Word, as defined in the Work
Letter attached as Exhibit I.

 

4



--------------------------------------------------------------------------------

1.10. Amendment to Interwoven’s Sublease. This Sublease is expressly contingent
upon a binding amendment to the existing sublease between Sublandlord and
Interwoven, Inc. (“IWOV”) under which IWOV agrees to terminate its sublease with
respect to the Premises on terms and conditions acceptable to Sublandlord. In
the event such an amendment has not been executed by Sublandlord and IWOV on or
before September 8, 2004, then Sublandlord and Subtenant shall each have the
right to terminate this Sublease by written notice to Subtenant no later than
September 15, 2004. If this Sublease is not terminated pursuant to the foregoing
sentence, but the IWOV amendment has not been consented to by Master Landlord
and all lenders with approval rights by September 30, 2004, then Sublandlord and
Subtenant shall each have the right to terminate this Sublease by written notice
to Subtenant no later than October 10, 2004.

 

2. Term.

 

2.1. Term. The term of this Sublease (“Term”) shall commence on the Sublease
Commencement Date identified in the Basic Sublease Information (the “Sublease
Commencement Date”) and shall expire on the Sublease Expiration Date identified
in the Basic Sublease Information (the “Expiration Date”), subject to change in
accordance with Paragraph 2.2 below. Sublandlord shall deliver possession of the
First Floor Premises and the Fourth Floor Premises to Subtenant on the Sublease
Commencement Date. Sublandlord shall deliver possession of the Third Floor
Premises to Subtenant on January 1, 2005. After the occurrence of the Sublease
Commencement Date, Sublandlord shall provide to Subtenant a Sublease
Commencement Date Memorandum in the form attached to this Sublease as Exhibit G,
which Memorandum Subtenant shall promptly execute and deliver to Sublandlord.
Subtenant shall have no rights in any portion of the Premises or the Project
prior to the Sublease Commencement Date, unless expressly provided otherwise in
this Sublease.

 

2.2. Delay in Delivery. Sublandlord shall not be subject to any liability for
its failure to deliver possession of the Premises or any portion thereof by the
scheduled Sublease Commencement Date or any other particular date, nor shall
such failure affect the validity of this Sublease or affect the Sublease
Expiration Date; provided, however, that if Sublandlord fails to deliver
possession of the First Floor Premises and the Fourth Floor Premises to
Subtenant on or before Friday, October 15, 2004, Subtenant may, at its option,
by notice to Sublandlord in writing no later than Friday, October 22, 2004,
cancel this Sublease. If such written notice is not received by Sublandlord by
5:00 p.m. Pacific Time on October 22, 2004, Subtenant’s right to cancel shall
terminate. For purposes of Subtenant’s notice under this Section 2.2, Subtenant
may provide such notice via facsimile to each of the notice recipients specified
below.

 

Name

--------------------------------------------------------------------------------

  

Facsimile Number

--------------------------------------------------------------------------------

Julie Ford-Tempesta:

   (650) 390-1325

John Ederer

   (650) 390-5656

Thomas Jacob

   (650) 325-5572

 

2.3. Subtenant Compliance. Sublandlord shall not be required to tender
possession of any portion of the Premises to Subtenant until Subtenant complies
with its obligation to provide the evidence of insurance required. Pending
delivery of such evidence, Subtenant shall be required to perform all of its
obligations under this Sublease from and after the date Sublandlord was
otherwise prepared to tender possession, including the payment of Rent,
notwithstanding Sublandlord’s election to withhold possession pending receipt of
such evidence of insurance. Further, if Subtenant is required to perform any
other express conditions prior to or concurrent with the Sublease Commencement
Date, the Sublease Commencement Date shall occur but Sublandlord may elect to
withhold possession until such conditions are satisfied.

 

5



--------------------------------------------------------------------------------

2.4. Early Occupancy Period. Subject to Master Landlord’s consent, during the
period commencing on September 8, 2004 (or, if later, the date on which this
Sublease is fully executed and delivered to Subtenant) and ending on the
Sublease Commencement Date (the “Early Occupancy Period”), Subtenant shall be
permitted to enter the First Floor Premises for the sole purposes of performing
Subtenant’s Work (in compliance with all applicable provisions of the Work
Letter attached hereto) and installing furniture, equipment, trade fixtures and
cabling therein; provided, that prior to Subtenant’s entry in the First Floor
Premises, Subtenant shall furnish to Sublandlord certificates of insurance
satisfactory to Sublandlord evidencing Subtenant’s compliance with the
requirements of Article 9 below. Subtenant’s occupancy of the First Floor
Premises during the Early Occupancy Period shall be subject to all of the terms,
covenants and conditions of this Sublease, except that Sublandlord agrees,
subject to the last sentence of this Section 2.4, that Subtenant’s obligation to
pay Base Rent during the Early Occupancy Period shall be waived. Notwithstanding
the foregoing, if Subtenant occupies any part of the First Floor Premises during
the Early Occupancy Period for purposes of doing business, then Subtenant shall
pay to Sublandlord, in advance prior to commencing business operations and on or
before the first day of each calendar month thereafter until the Sublease
Commencement Date, Base Rent at the rate of $1.20 per rentable square foot of
the First Floor Premises.

 

3. Rent.

 

3.1. Base Rent. Subtenant shall pay to Sublandlord monthly base rent (“Base
Rent”) in the amount shown in the Basic Sublease Information. Base Rent shall be
payable for the period beginning on the “Rent Commencement Date” shown in the
Basic Sublease Information and continuing throughout the remainder of the Term.
Base Rent is due and payable in advance on the first day of each calendar month;
provided, however, that Base Rent for the first (1st) full month shall be due
within ten (10) business days following receipt of Master Landlord’s consent to
this Sublease. Base Rent is payable without notice or demand. Base Rent for any
period during the Term which is less than one full calendar month shall be
prorated based on the actual number of days in the calendar month involved.

 

3.2. Shared Expenses. In addition to Base Rent, commencing on the Sublease
Commencement Date and continuing throughout the entire remaining Term, Subtenant
shall pay to Sublandlord: (i) Subtenant’s Project Share of all Project Operating
Expenses and all Master Lease Expenses, and (ii) Subtenant’s Building Share of
all Building Expenses, in accordance with the following provisions. The term
Operating Expense shall refer to both Project Operating Expenses and Building
Expenses, except as otherwise expressly provided.

 

(a) “Subtenant’s Project Share” is determined by dividing the rentable square
feet of the Premises by the total rentable square feet of the Project.
Sublandlord and Subtenant conclusively agree that the Subtenant’s Project Share
shall be the percentage set forth in the Basic Sublease Information (subject to
increase in accordance with Paragraph 40).

 

(b) “Subtenant’s Building Share” with respect to a given Building is determined
by dividing the rentable square feet of the Premises contained in the Building
by the total rentable square feet of the Building. Sublandlord and Subtenant
conclusively agree that with respect to Building Four, Subtenant’s Building
Share shall be the percentage set forth in the Basic Sublease Information
(subject to increase in accordance with Paragraph 40.

 

(c) “Building Expenses” is defined, for purposes of this Sublease, to include
all costs incurred by Sublandlord in the management, operation, repair,
maintenance and replacement of Buildings One, Two, Three and Four (including
Building Common Areas, but not including the Amenity Area in Building Four
containing the Cafeteria), including without limitation, the following:
utilities and services provided by Sublandlord pursuant to Paragraph 7;
maintenance and repairs performed by Sublandlord pursuant to Paragraph 8,
including repair and maintenance of Building mechanical systems (HVAC, plumbing
and electrical); roof repairs & maintenance (to the extent not performed by
Master Landlord); fire, life safety systems, including sprinkler system and fire
monitoring; window repairs; capital improvements and replacements; and a
management fee of three percent (3%) of Building Expenses.

 

6



--------------------------------------------------------------------------------

(d) “Master Lease Expenses” is defined, for purposes of this Sublease, to
include all amounts paid or payable by Sublandlord under the Master Lease
(including without limitation all real estate taxes, assessments, fees and other
impositions in accordance with the provisions of Article IX, insurance premiums
in accordance with the provisions of Article VII, operating charges,
maintenance, repair and replacement costs and expenses in accordance with the
provisions of Article VI, landscaping (including irrigation), parking lot and
garage maintenance and repairs (including striping and sweeping), exterior pest
control, roof maintenance and repairs, window washing, capital improvements and
replacements, and a Management Fee), excepting therefrom Base Rent (as that term
is defined in the Master Lease), the costs incurred by Sublandlord for the
Tenant Improvements (as that term is defined in the Master Lease), and amounts
incurred as a result of default by Sublandlord not caused by Subtenant.

 

(e) “Project Operating Expenses” is defined, for purposes of this Sublease, to
include all costs incurred by Sublandlord in the management, operation, repair,
maintenance and replacement of the Project (including the Common Areas and the
Amenity Areas) in the exercise of its reasonable discretion, to the extent not
included in Master Lease Expenses or Building Expenses, including the following:

 

(i) The operation, repair, replacement and maintenance in neat, clean, safe,
good order and condition, of the Project (except to the extent Master Landlord
is responsible for the Outside Areas under the Master Lease, the costs for which
are passed through to Subtenant as Master Lease Expenses), including but not
limited to, the following:

 

(aa) The Project Common Areas and Amenity Areas including their surfaces,
coverings, decorative items, carpets, drapes and window coverings, and including
parking areas, loading and unloading areas, trash areas, roadways, sidewalks,
walkways, stairways, parkways, driveways, landscaped areas, striping, bumpers,
irrigation systems, lighting facilities, building exteriors and roof, fences and
gates;

 

(bb) All Project heating, ventilation, air conditioning, plumbing, electrical
systems, back-up generators (including maintenance & repairs, routine testing,
and permits for diesel storage onsite), life safety equipment, telecommunication
and other equipment used in common by, or for the benefit of, lessees or
occupants of the Project, including elevators and escalators, tenant
directories, fire detection systems including sprinkler systems maintenance and
repair.

 

(ii) Common Area trash disposal, and general Project security systems and
security guards;

 

(iii) Any other service or utilities to be provided by Sublandlord that is
elsewhere in this Sublease stated to be an “Operating Expense”;

 

(iv) The cost of the premiums for liability and property insurance policies to
be maintained by Sublandlord under this Sublease;

 

(v) The cost of water, sewer, gas, electricity, and other utilities and services
to the Project (e.g., lighting for the the parking lot, garage, café, fitness
center, and other exterior areas);

 

(vi) Costs in connection with the Moffett Park Transportation Demand Management
Plan (see Master Lease Section 5.07);

 

7



--------------------------------------------------------------------------------

(vii) Labor, salaries, and applicable fringe benefits and costs, materials,
supplies and tools, used in maintaining and/or cleaning the Project, including
salaries and supplies of facilities staff at or below the level of building
manager;

 

(viii) All costs associated with general tenant services made available to all
subtenants of the Project, except as otherwise provided in this Sublease;

 

(ix) Accounting fees, property tax consulting fees and a management fee of three
percent (3%) of actual Project Operating Expenses;

 

(x) The cost of any Capital Expenditure (defined in Paragraph 6.2) to the
Project not payable by Subtenant under the provisions of Paragraph 6.2 below or
by other subtenants of the Project, provided that such cost shall be amortized
over the useful life (in accordance with generally accepted accounting
principals) of each such Capital Expenditure item (including interest on the
unamortized balance at the “Agreed Rate” as defined in Section 17.02 of the
Master Lease) and Subtenant shall pay the portion of such amortized cost
attributable to the balance of the Term of this Sublease;

 

(xi) Replacements of equipment or improvements, provided that such cost shall be
amortized over the useful life (in accordance with generally accepted accounting
principals) of each such replacement item (including interest on the unamortized
balance at the Agreed Rate and Subtenant shall pay the portion of such amortized
cost attributable to the balance of the Term of this Sublease, ;

 

(xii) Cafeteria operations, including without limitation all cleaning,
janitorial services and associated supplies, purchases and repair and
maintenance of equipment, repairs and maintenance of windows and building
mechanical systems (e.g., HVAC, plumbing, electrical), utilities and services;
and

 

(xiii) Fitness Center operations, including without limitation all cleaning,
janitorial services and associated supplies, purchases and repair and
maintenance of equipment (including AV system equipment), repairs and
maintenance of windows and building mechanical systems (e.g., HVAC, plumbing,
electrical), utilities and services.

 

The following items shall be excluded from Operating Expenses:

 

(1) Costs incurred solely for the benefit of Sublandlord or Sublandlord’s
employees, agents, contractors and invitees

 

(2) Depreciation;

 

(3) Real estate brokers’ leasing commissions, and advertising expenses incurred
in connection with the subleasing of the Project;

 

(4) Costs for which Sublandlord is reimbursed by its insurance carrier or any
subtenant’s insurance carrier;

 

(5) Costs for all repairs, replacements, items, utilities and/or services for
which Subtenant or any other subtenant in the Project reimburses Sublandlord;

 

8



--------------------------------------------------------------------------------

(6) Costs incurred by Sublandlord for services which Sublandlord provides
selectively to one or more subtenants (other than Subtenant, which costs shall
be billed directly to Subtenant) without reimbursement;

 

(7) Sums payable as a result of Sublandlord’s default under any of its
obligations under the Master Lease or this Sublease (except to the extent such
default is a result of Subtenant’s default under this Sublease); and

 

(8) Master Lease Expenses (provided that the exclusion of Master Lease Expenses
from Operating Expenses shall not affect Subtenant’s obligation to pay Master
Lease Expenses as set forth herein).

 

(9) Ground rents.

 

(10) Payments on any mortgage or other encumbrance

 

(11) Expenses incurred solely for purposes of leasing, marketing, advertising,
or in procuring new subtenants, including costs of initial tenant imporvements.

 

(12) Legal expenses incurred in enforcing the terms of any other sublease.

 

(13) Costs resulting from Sublandlord’s violation of any agreement to which
Sublandlord is a party, or of any applicable laws, ordinances, rules,
regulations or orders.

 

(14) Any expenses for which Sublandlord actually receives payment from
insurance, other subtenants, or any other like source, to the extent of such
payment.

 

(15) Any other permissible costs to the extent they exceed market rates.

 

(16) Memberships, tuition, seminars and charitable, political or religious
contributions.

 

(17) Costs, fees and expenses associated with the formation and administration
of the ownership entity constituting Sublandlord, and of its affiliates, such as
costs of tax returns, annual audits or appraisals.

 

(18) Costs arising from earthquake, hurricane or terrorism insurance, unless
required of Sublandlord by a third party such as a lender.

 

(19) Costs for sculpture, paintings or other objects of art.

 

(20) Costs incurred for any items to the extent covered (and payment is
received) by a manufacturer’s, vendor or contractor’s warranty.

 

(21) Contributions or additions to any Building reserve funds.

 

9



--------------------------------------------------------------------------------

(22) Costs incurred to remove, remedy, contain or treat any Hazardous Materials
on, in or about the Premises, the Project or the Building (including, without
limitation Hazardous Materials in the ground water or soil) to the extent such
Hazardous Materials are introduced into the real property after the Sublease
Commencement Date by Sublandlord or Sublandlord’s agents, employees or other
subtenants in violation of Environmental Laws in effect as of the date of
introduction.

 

In the calculation of any expenses hereunder, it is understood that no expense
shall be recovered more than once. Sublandlord’s reasonable application of this
Paragraph 3.2 in allocating expenses among the various expense categories shall
be binding, provided that Sublandlord shall be reasonably consistent in its
treatment of expenses among subtenants of the Project. In addition, to the
extent that Sublandlord can avoid incurring any expense described hereunder by
enforcing available warranties or the like, Sublandlord agrees to make
commercially reasonable efforts to do so. Sublandlord shall use commercially
reasonable efforts to effect an equitable proration of bills for services
rendered to the Project. Sublandlord agrees to keep books and records showing
the Operating Expenses in accordance with generally accepted accounting
principles consistently maintained on a year-to-year basis.

 

(f) Gross-Up. If the occupancy of the Project during any part of the term of
this Sublease is less than 100 percent, Sublandlord shall make an appropriate
adjustment of the variable components of Operating Expenses and Master Lease
Expenses for that period, as reasonably determined by Sublandlord using sound
accounting and management principles, to determine the amount of Operating
Expenses and Master Lease Expenses that would have been incurred had the Project
been 100 percent occupied. This amount shall be considered to have been the
amount of Operating Expenses and Master Lease Expenses for that period. For
purposes of this provision, “variable components” include only those component
expenses that are affected by variations in occupancy levels.

 

(g) Payment. Subtenant shall pay Subtenant’s Project Share of (i) Project
Operating Expenses and (ii) Master Lease Expenses, and shall pay Subtenant’s
Building Share of Building Expenses for Building Four (such expenses being
collectively defined as “Sublease Expenses”) for all Sublease Expenses
reasonably allocable, in Sublandlord’s opinion, to the period beginning with the
Sublease Commencement Date and continuing throughout the entire Term.
Sublandlord shall estimate Subtenant’s share of annual Sublease Expenses and
notify Subtenant of such amount, which shall be paid by Subtenant in equal
monthly installments on the same day as the Base Rent is due hereunder.
Sublandlord shall have the right to revise its estimate of Subtenant’s share of
annual Sublease Expenses (and the related monthly installment amount) at
intervals no more frequently than every six (6) months, which upon thirty (30)
days notice to Subtenant shall be the new amount of the monthly installments due
with Base Rent. Sublandlord shall deliver to Subtenant within one hundred twenty
(120) days after the expiration of each calendar year a reasonably detailed
statement showing Subtenant’s share of the actual Sublease Expenses incurred
during the preceding year (“Annual Expense Statement”) accompanied by
appropriate supporting documentation (provided that, with regard to Master Lease
Expenses, Sublandlord shall not be required to provide more information than has
been offered to Sublandlord). If Subtenant’s payments under this Paragraph
3.2(g) during said preceding calendar year exceed Subtenant’s share as indicated
on said Annual Expense Statement, Subtenant shall be entitled to credit the
amount of such overpayment against Subtenant’s share of Sublease Expenses next
falling due, or if the Sublease term has expired, Sublandlord shall deliver a
cash refund to Subtenant with the Annual Expense Statement. If Subtenant’s
payments under this paragraph during said preceding calendar year were less than
Subtenant’s share as indicated on said Annual Expense Statement, Subtenant shall
pay to Sublandlord the amount of the deficiency within ten (10) business days
after delivery by Sublandlord to Subtenant of said Annual Expense Statement. All
determinations of Sublease Expenses shall be made by Sublandlord in accordance
with sound accounting and management principles and shall be binding on
Subtenant for the purpose of initial payment; provided, however, that Subtenant
shall have the right to object in good faith to Sublandlord’s determinations of
Sublease Expenses in accordance with the procedure in Paragraph 3.2(h) and seek
a credit (or refund after the term expires) of correctly disputed amounts.

 

(h) Audit. On Subtenant’s written request given not more than ninety (90) days
after Subtenant’s receipt of an Annual Expense Statement, provided that
Subtenant is not then in default under this Sublease beyond the applicable cure
period provided in this Sublease, Sublandlord shall provide Subtenant with a
reasonable opportunity to review the books and records supporting such
determination of Sublease Expenses in the office of Sublandlord, or
Sublandlord’s agent, during business hours. Sublandlord shall provide this
opportunity to inspect within twenty (20) days of Subtenant’s written request.

 

10



--------------------------------------------------------------------------------

Within fifteen (15) days following Subtenant’s inspection, Subtenant and
Sublandlord shall concurrently be provided with any audit report prepared in
connection with such inspection, and Subtenant shall advise Sublandlord if
Subtenant disputes the Sublease Expenses or Subtenant’s share of them as set
forth in the applicable Monthly Expense Statement or Annual Expense Statement.
Thereafter, if Sublandlord ascertains that an error has been made, Subtenant’s
sole remedy shall be for the parties to make such appropriate payments or
reimbursements, as the case may be, including interest on any such amount at the
Agreed Rate, to each other as are determined to be owing, provided that any
reimbursements payable by Sublandlord to Subtenant may, at Sublandlord’s option,
instead be credited against the Base Rent next coming due under this Sublease
unless the Sublease term has expired, in which event Sublandlord shall refund
the appropriate amount to Subtenant. If Subtenant fails to make a written
request to review Sublandlord’s books and records within ninety (90) days of
receipt of an Annual Expense Statement as described above, then Subtenant shall
have no further right to conduct such a review or to dispute any Sublease
Expense set forth in such Annual Expense Statement.

 

Subtenant shall keep any information gained from its review of Sublandlord’s
records confidential and shall not disclose it to any other party, except as
required by law. If requested by Sublandlord, Subtenant shall require its
employees or agents reviewing Sublandlord’s records to sign a confidentiality
agreement as a condition of Sublandlord providing Subtenant the opportunity to
inspect under this Paragraph 3.2(h). Notwithstanding anything in this Paragraph
3.2(h) to the contrary, with regard to Master Lease Expenses, Sublandlord shall
not be required to provide more information to Subtenant than is offered to
Sublandlord.

 

3.3. Generally. All monetary obligations of Subtenant under this Sublease shall
be deemed rent and shall be referred to herein as “Rent”. Rent is payable
without any setoff, deduction, abatement, or offset whatsoever, except as
otherwise expressly provided herein. Acceptance of a payment which is less than
the amount then due shall not be a waiver of Sublandlord’s rights to the balance
of such Rent, regardless of Sublandlord’s endorsement of any check so stating.
Rent is payable in lawful money of the United States and shall, unless otherwise
provided herein, be paid to Sublandlord at: Ariba, Inc., at the address shown in
the Basic Sublease Information above; or at such other place as Sublandlord may
specify from time to time by written notice to Subtenant.

 

3.4. Late Payment. If Subtenant shall fail to pay any Rent so that it is
received within five (5) days (or ten (10) days in the case of Sublease Expenses
only) of the date when payment is due, such unpaid amount shall bear interest
from the due date to the date of payment at the lower of the following rates:
(i) the Agreed Rate and (ii) the maximum rate allowed by applicable usury law.
Subtenant acknowledges that late payment of Rent will cause Sublandlord to incur
costs not contemplated by this Sublease, the exact amounts of which are
extremely difficult and impracticable to fix. Such costs include, without
limitation, processing and accounting charges, and late charges which may be
imposed on Sublandlord by the terms of the Master Lease. Therefore, if any
installment or other payment of Rent due from Subtenant is not received by
Sublandlord within five (5) days of the date when payment is due, Subtenant
shall pay to Sublandlord an additional sum of six percent (6%) of the amount of
the installment. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Sublandlord will incur by reason of late
payment by Subtenant. Late charges are due and payable on the day incurred and
interest shall accrue on such late charges as described above until payment of
the late charge is made. Acceptance of any interest or late charge shall not
constitute a waiver of Subtenant’s default with respect to the overdue amount,
or prevent Sublandlord from exercising any of the other rights and remedies
available to Sublandlord. Subtenant shall further pay to Sublandlord the sum of
Five Hundred Dollars ($500) for any check from Subtenant to Sublandlord which is
returned or not honored by the bank on which it is drawn, which sum the parties
agree is a fair and reasonable estimate of the cost to Sublandlord of handling
such returned or dishonored check and the acceptance of which shall not
constitute a waiver of Subtenant’s default with respect to the returned or
dishonored payment, or prevent Sublandlord from exercising any of the other
rights and remedies available to Sublandlord.

 

11



--------------------------------------------------------------------------------

4. Intentionally Omitted.

 

5. Use.

 

5.1. Use. Subtenant shall use the Premises for those uses permitted under the
Master Lease (“Agreed Use”), and for no other purpose, without the prior written
consent of Sublandlord (which consent may be withheld in Sublandlord’s
reasonable discretion) and the Master Landlord (which consent may be withheld by
Master Landlord pursuant to the terms of Section 5.01 of the Master Lease).
Subtenant’s use of the Premises shall be subject to all of the terms and
conditions of the Master Lease relating to use.

 

5.2. Hazardous Materials.

 

(a) Reportable Uses Require Consent. The term “Hazardous Materials” as used in
this Sublease shall be defined as in subsection 17.22(a) of the Master Lease.
Subtenant shall not engage in any activity in or on the Premises which
constitutes a Reportable Use (as defined below) of any Hazardous Materials
without the express prior written consent of Sublandlord and timely compliance
at Subtenant’s expense with all Applicable Requirements as defined in Paragraph
5.3. “Reportable Use” shall mean (i) the installation or use of any above or
below ground storage tank, (ii) the generation, possession, storage, use,
transportation, or disposal of any Hazardous Materials that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and/or (iii) the
presence at the Premises of any Hazardous Materials with respect to which any
Applicable Requirements requires that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
subject to consent of Master Landlord and in compliance with all Applicable
Requirements Subtenant may use and/or store any ordinary and customary materials
reasonably required to be used in the normal course of the Agreed Use, so long
as such use is not a Reportable Use and such use does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Sublandlord to any liability therefor. In addition, Sublandlord may condition
its consent to any Reportable Use upon receiving written consent of Master
Landlord and such additional assurances as Sublandlord reasonably deems
necessary to protect itself, the public, the Premises and/or the environment
against damage, contamination, injury and/or liability, including, but not
limited to, the installation (and removal on or before Sublease expiration or
termination) of protective modifications (such as concrete encasements) and/or
increasing the size of any (or, if none, require a) security deposit.

 

(b) Duty to Inform Sublandlord. If Subtenant knows, or has reasonable cause to
believe, that any Hazardous Materials have come to be located in, on, under or
about the Premises, other than as previously consented to by Sublandlord,
Subtenant shall immediately give written notice of such fact to Sublandlord, and
provide Sublandlord with a copy of any report, notice, claim or other
documentation which it has concerning the presence of such Hazardous Materials.

 

(c) Subtenant Remediation. Subtenant shall not cause or permit any Hazardous
Materials to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system). To the extent that
any contamination in violation of Environmental Laws (as defined in Section
17.22(a) of the Master Lease) was caused or materially contributed to by
Subtenant, its agents, employees, invitees, vendors, contractors, guests or
visitors, or results from any Hazardous Materials brought onto the Premises
during the term of this Sublease by or for Subtenant or any third party,
Subtenant shall promptly, at Subtenant’s expense, take all investigatory and/or
remedial action reasonably recommended, whether or not formally ordered or
required, for (i) the cleanup of such contamination, and (ii) the maintenance,
security and/or monitoring of the Premises or neighboring properties with
respect to such contamination.

 

(d) Indemnification. Subtenant shall indemnify, defend and hold Sublandlord and
Master Landlord, their agents, employees, Lenders (as defined with respect to
Sublandlord in Paragraph 29.1 of the Sublease and as used by Master Landlord in
the Master Lease), and ground lessor, if any, harmless from and against any and
all loss of rents and/or damages, liabilities, judgments, claims, expenses,
penalties, and attorneys’ and consultants’ fees arising out of or involving any

 

12



--------------------------------------------------------------------------------

Hazardous Materials brought onto the Project during the term (and any extension
thereof) of this Sublease in violation of Environmental Laws or the Master Lease
by Subtenant, its agents, employees, invitees, vendors, contractors, guests or
visitors. Subtenant’s obligations shall include, but are not limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Subtenant, and the cost of investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Sublease. No termination, cancellation or release agreement
entered into by Sublandlord and Subtenant shall release Subtenant from its
obligations under this Sublease with respect to Hazardous Materials, unless
specifically so agreed by Sublandlord in writing at the time of such agreement.
Sublandlord shall indemnify, defend and hold Subtenant and Master Landlord and
their respective agents and employees, harmless from and against any and all
loss of rents and/or damages, liabilities, judgments, claims, expenses,
penalties, and attorneys’ and consultants’ fees arising out of or involving any
Hazardous Materials brought onto the Project in violation of Environmental Laws
or the Master Lease by Sublandlord, its agents, employees, invitees, vendors,
contractors, guests or visitors (not including subtenants or other occupants of
the Project). Sublandlord’s obligations shall include, but are not limited to,
the effects of any contamination or injury to person, property or the
environment created or suffered by Sublandlord, and the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Sublease. No termination, cancellation or
release agreement entered into by Sublandlord and Subtenant shall release
Sublandlord from its obligations under this Sublease with respect to Hazardous
Materials, unless specifically so agreed by Subtenant in writing at the time of
such agreement.

 

(e) Disclosure. Sublandlord represents that to Sublandlord’s actual knowledge
(without duty of investigation) it has provided Subtenant with a description of
the Hazardous Materials on or beneath the Project as of the date of the Master
Lease, contained in the reports listed on Exhibit I to the Master Lease (the
Master Lease and all of its exhibits being Exhibit A to this Sublease) and such
further documents listed on Exhibit L attached to this Sublease (collectively,
the “Environmental Reports”). Subtenant acknowledges that it has received all of
the Environmental Reports and that in providing the Environmental Reports,
Sublandlord has satisfied its obligations of disclosure pursuant to California
Health & Safety Code Section 25359.7 which requires:

 

“Any owner of nonresidential real property who knows, or has reasonable cause to
believe, that any release of hazardous substances has come to be located on or
beneath that real property shall, prior to the sale, lease or rental of the real
property by that owner, give written notice of that condition to the buyer,
lessee or renter of the real property.”

 

5.3. Subtenant’s Compliance with Applicable Requirements. Except as otherwise
expressly provided in this Sublease, Subtenant shall, at Subtenant’s sole
expense, fully, diligently and in a timely manner, comply with all applicable
laws, covenants or restrictions of record, regulations, ordinances, and building
codes (“Applicable Requirements”), the reasonable requirements of any applicable
fire insurance underwriter or rating bureau, and the reasonable recommendations
of Sublandlord’s engineers and/or consultants of which Subtenant has been
notified in writing which relate in any manner to the Premises or the Agreed Use
of the Premises, without regard to whether said requirements are now in effect
or become effective later. Subtenant shall, within 10 days after receipt of
Sublandlord’s written request, provide Sublandlord with copies of all permits
and other documents, and other information evidencing Subtenant’s compliance
with any Applicable Requirements specified by Sublandlord, and shall immediately
upon receipt, notify Sublandlord in writing (with copies of any documents
involved) of any threatened or actual claim, notice, citation, warning,
complaint or report pertaining to or involving the failure of Subtenant or the
Premises to comply with any Applicable Requirements.

 

5.4. Inspection; Compliance. Subject to confidentiality requirements of
Paragraph 34, Sublandlord, Master Landlord and any of Sublandlord’s or Master
Landlord’s Lenders (as defined in Paragraph 29.1) and consultants shall have the
right to enter into Premises at any time, in the case of an emergency, and
otherwise at reasonable times during normal business hours and upon reasonable
prior written notice, for the purpose of inspecting the condition of the
Premises and for verifying compliance by Subtenant with this Sublease. The cost
of any such inspections shall be paid by

 

13



--------------------------------------------------------------------------------

Sublandlord, unless a violation of Applicable Requirements or a contamination
caused or contributed to by Subtenant, its agents, employees, invitees, vendors,
contractors, guests or visitors, is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority based on a belief
of the existence of such contamination. In such case, Subtenant shall upon
request reimburse Sublandlord for the cost of such inspection, so long as such
inspection is reasonably related to the violation or contamination. Sublandlord,
Master Landlord and Lenders of Sublandlord or Master Landlord shall be
accompanied by an employee of Subtenant (if required by Subtenant) during
non-emergency entries. Subtenant agrees to make an employee available on request
for this purpose.

 

6. Delivery of Possession.

 

6.1. Condition. Subject to Paragraph 6.2 below, Sublandlord shall tender
possession of the Premises to Subtenant broom clean and free of debris.
Sublandlord represents and warrants that to Sublandlord’s knowledge the
Premises’ roof, structural components, elevators, heating, ventilation and air
conditioning (“HVAC”), plumbing and electrical systems, and the parking areas
and Common Area lighting, are operational and in good condition and comply with
the Applicable Requirements as of the Sublease Commencement Date, except as
disclosed in the Architectural and Engineering Site Investigation Report for
Ariba Building 4 dated February 8, 2002, prepared by Rumsey Engineers and
Facilicorp (the “Site Report”), which Subtenant acknowledges receiving a copy
of. Except as expressly provided in this Sublease, Sublandlord specifically
disclaims any and all representations and warranties, express or implied, oral
or written, associated with the Premises, including but not limited to those
concerning habitability, safety, suitability or fitness for Subtenant’s intended
purposes. Except for those items described in the Site Reports, in the event
that any components of the Premises’ roof, structural components, elevators,
heating, ventilation and air conditioning (“HVAC”), plumbing and electrical
systems are not operational and in good condition or do not comply with the
Applicable Requirements as of the Sublease Commencement Date (“Non-conforming
Matter”), then Sublandlord shall have no liability except that Sublandlord
agrees to use commercially reasonable efforts to enforce its rights against
third parties, including the Master Landlord, insurance carriers and contractors
involved with construction of the Project, for the repair of such Non-conforming
Matter.

 

6.2. Compliance. Sublandlord makes no representation or warranty whatsoever with
respect to compliance of the Premises with the Applicable Requirements except as
expressly provided herein. If Subtenant knows, or has reasonable cause to
believe, that any violation of an Applicable Requirement exists, Subtenant shall
immediately give written notice of such fact to Sublandlord, and provide
Sublandlord with a copy of any report, notice, claim or other documentation
which it has concerning such violation or possible violation. With respect to
any violation of the Applicable Requirements currently in effect which are not
Non-conforming Matters addressed by Paragraph 6.1, Subtenant shall be
responsible for all costs of bringing the Premises into compliance. Subject to
allocation of costs as set forth below, performance of the work necessary to
bring the Premises into compliance shall be the responsibility of Subtenant if
Sublandlord so elects. Subtenant is responsible for determining whether or not
the Applicable Requirements, and especially the zoning, are appropriate for
Subtenant’s intended use, and acknowledges that past uses of the Premises may no
longer be allowed. If the Applicable Requirements are hereafter changed so as to
require during the term of this Sublease the construction of an addition to or
an alteration of the Project, the remediation of any Hazardous Materials not
known as of the Sublease Commencement Date, or the reinforcement or other
physical modification of the Project (“Capital Expenditure”), then Sublandlord
and Subtenant shall allocate the cost of such work as follows:

 

(a) Subject to Paragraph 6.2(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Subtenant as
compared with uses by tenants in general, Subtenant shall be fully responsible
for the cost thereof.

 

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Subtenant (such as, governmentally mandated seismic
modifications), then with respect to the portion of such costs reasonably
attributable to the Premises, the costs shall be amortized over the remaining
term of the Master Lease (including interest on the unamortized balance at the
Agreed Rate), and Subtenant shall be responsible for paying such amortized costs
during the balance of the Sublease term.

 

14



--------------------------------------------------------------------------------

(c) Notwithstanding the above, the provisions of this Paragraph 6.2 concerning
Capital Expenditures are intended to apply only to non-voluntary, unexpected,
and new Applicable Requirements. If the Capital Expenditures are instead
triggered by Subtenant as a result of an actual or proposed change in use from
that contemplated as of the date of execution of this Sublease, change in
intensity of use from that contemplated as of the date of execution of this
Sublease, or modification to the Premises then, and in that event, Subtenant
shall be fully responsible for the cost thereof, and Subtenant shall not have
any right to terminate this Sublease.

 

6.3. Acknowledgements. Subtenant acknowledges that Subtenant has made such
investigation as it deems necessary with reference to the physical condition of
the Property and assumes all responsibility therefor (except as expressly
provided in Paragraph 6.1 and 6.2) as the same relate to its occupancy of the
Premises, and Sublandlord has not made any oral or written representations or
warranties with respect to said matters other than as set forth in this
Sublease.

 

6.4. Subtenant’s Work. Upon receiving possession of the Premises, Subtenant
shall be allowed to construct, at its sole cost and expense, certain additions,
alterations and improvements in the Premises (“Subtenant’s Work”) on the terms
and conditions contained in the Work Letter attached hereto as Exhibit I.

 

7. Utilities and Services.

 

7.1. Standard Utilities and Services. Subject to applicable government rules,
regulations, and guidelines and the rules or actions of the utility furnishing
the service, and except as provided in Paragraph 7.5 below, Sublandlord shall
provide the utilities and services described in this Paragraph 7.1 on all days
during the term of this Sublease, unless otherwise stated in this Sublease. The
cost of all utilities and services described in this Paragraph 7 shall be
reimbursed to Sublandlord as Building Expenses or Project Operating Expenses, as
applicable, except as otherwise expressly provided.

 

(a) Heating and Air-Conditioning; Building Hours; Subtenant Access. Subject to
Paragraph 7.1(g) below, Sublandlord shall provide heating and air–conditioning
when necessary for normal comfort for normal office use in the Premises, at the
hours and times selected by Subtenant in its reasonable discretion, provided
that in the event that Subtenant requires heating and/or air-conditioning on a
frequency substantially in excess of normal business hours (7am – 7pm Monday to
Friday and 8am to 1pm on Saturday), such excess use shall be treated as
overstandard use as set forth in Paragraph 7.1(f) hereof. Sublandlord shall
provide access to the lobby of any multi-tenant Buildings occupied by Subtenant
for use by Subtenant’s invitees on Mondays through Fridays from 8 a.m. through 5
p.m., excluding Holidays (“Building Hours”).

 

(b) Electricity and Gas. Sublandlord shall provide gas and electricity for
lighting and power in the Premises twenty-four (24) hours per day, seven (7)
days per week, if:

 

(i) The connected electrical load for lighting does not exceed an average of one
(1) watt per square foot of the Premises during the Building Hours on a monthly
basis; and

 

(ii) The connected electrical load (encompassing HVAC and office “plug load”
meaning the electrical receptacles/outlets where Subtenant may run electrical
office equipment and machinery) for all other power purposes does not exceed an
average of seven (7) watts per square foot of the Premises during Building Hours
on a monthly basis.

 

Except as exists in the Premises as of the Sublease Date, or as mutually agreed
in writing by the parties, electricity for Subtenant’s lighting and other power
purposes shall be at approximately one hundred and ten (110) volt, and no
electrical receptacle/outlet in the Premises for the supply of power shall
require a current capacity exceeding 110 volts

 

15



--------------------------------------------------------------------------------

AC/twenty (20) amperes; and no electrical receptacle/outlet for the supply of
power shall require a current capacity exceeding 208 volts AC/twenty (20)
amperes. Subtenant shall replace lamps, starters, and ballasts for all
Building-standard and non–Building-standard lighting fixtures within the
Premises with parts and equipment of the same make and model and at Subtenant’s
expense. Sublandlord expressly reserves the right to select the electricity
providers for the Buildings and/or the Project.

 

(c) Water; Trash Disposal. Sublandlord shall provide water from the regular
Building outlets for drinking, lavatory, and toilet purposes. Sublandlord shall
provide regular trash disposal.

 

(d) Janitorial Services. Sublandlord shall provide janitorial services in and
about the Premises on Mondays through Fridays, except on Holidays. Sublandlord
shall not be required to provide janitorial services to above–standard
improvements installed in the Premises. Subtenant may procure additional
janitorial services for the Premises, provided that such services shall be
procured solely from Sublandlord’s designated janitorial service, under a
separate contract directly between Subtenant and such janitorial service, at
Subtenant’s sole and exclusive cost.

 

(e) Elevator. Sublandlord shall provide elevator service for the use of
Subtenant in Buildings in which it occupies space on the second or higher floor
24 hours a day, 7 days a week, year-round (except for non-operation for
maintenance and safety purposes). Subtenant shall not use the elevators to
access areas of the Buildings occupied by other tenants and Sublandlord reserves
the right to take appropriate measures to restrict such access. Subtenant shall
release Sublandlord and shall indemnify, protect, defend, and hold Sublandlord
harmless from all liabilities, claims, costs, expenses, and damages arising
therefrom or in connection with Subtenant’s use and the use of its employees,
contractors, suppliers, customers, and invitees.

 

(f) Overstandard Subtenant Use. Subtenant shall not, without Sublandlord’s prior
written consent, use heat–generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
building standard lights in the Premises that may affect the temperature
otherwise maintained by the air–conditioning system or increase the water
normally furnished to the Premises by Sublandlord under this Paragraph.
Furthermore, Subtenant shall not use any machines or equipment where such use is
in violation of the Master Lease.

 

Sublandlord shall have the right to install supplementary air–conditioning units
or other facilities in the Premises, including supplementary or additional
metering devices. On billing by Sublandlord, Subtenant shall pay the cost for
such supplementary facilities, including the cost of (a) installation,
operation, and maintenance; (b) increased wear and tear on existing equipment;
and (c) other similar charges.

 

If Subtenant uses water, electricity, heat, or air–conditioning in excess of
that agreed upon under this Paragraph (as a result, for example, of extended
hours of operation, heavier use of duplicating, computer, telecommunications, or
other equipment in excess of the normal use for general office uses in the
Project, or a density of workers in excess of the normal density (which the
parties agree is one person per 250 square feet of rentable space) for general
office uses in the Project) Subtenant shall pay to Sublandlord, on billing, the
cost of (a) the excess service; (b) installation, operation, and maintenance of
equipment installed to supply the excess service; and (c) increased wear and
tear on existing equipment caused by Subtenant’s excess consumption. Sublandlord
may install devices to separately meter any increased use or reasonably and
equitably estimate the cost of such increased use. On demand, Subtenant shall
pay the increased cost directly to Sublandlord, including the cost of the
additional metering devices.

 

Subtenant’s use of electricity shall never exceed the capacity of the feeders
serving the Premises or the risers or wiring installation. If heat, ventilation,
or air–conditioning are used on the Premises during hours other than those for
which Sublandlord is obligated to supply such utilities under this Paragraph,
Sublandlord shall supply such utilities to Subtenant at an hourly cost to
Subtenant as Sublandlord shall from time to time establish. Amounts payable by
Subtenant to Sublandlord under this Paragraph 7.7 for use of additional
utilities shall be payable in their entirety by Subtenant upon invoicing by
Sublandlord and are excluded from Operating Expenses.

 

16



--------------------------------------------------------------------------------

(g) Interruption of Utilities. Subtenant agrees that Sublandlord shall not be
liable for damages, by abatement of Rent or otherwise, for failure to furnish or
delay in furnishing any utility or service (including telephone and
telecommunication services) or for diminution in the quality or quantity of any
utility or service when the failure, delay, or diminution is entirely or
partially caused by:

 

(i) Breakage, repairs, replacements, or improvements unless resulting from the
active negligence or wilfull misconduct of Sublandlord;;

 

(ii) Strike, lockout, or other labor trouble;

 

(iii) Inability to secure electricity, gas, water, or other fuel at the Building
unless resulting from the active negligence or wilfull misconduct of
Sublandlord;;

 

(iv) Accident or casualty unless caused by the active negligence or wilfull
misconduct of Sublandlord;

 

(v) Act or default of Subtenant or other parties; or

 

(vi) Any other cause beyond Sublandlord’s reasonable control.

 

Such failure, delay, or diminution shall not be considered to constitute an
eviction or a disturbance of Subtenant’s use and possession of the Premises or
relieve Subtenant from paying Rent or performing any of its obligations under
this Sublease.

 

Sublandlord shall not be liable under any circumstances for a loss of or injury
to property, for personal injury or death, or for injury to or interference with
Subtenant’s business, including loss of profits through, in connection with, or
incidental to a failure to furnish any of the utilities or services under this
Paragraph 7, unless such failure is caused by Sublandlord’s active negligence or
willful misconduct. Sublandlord may comply with mandatory or voluntary controls
or guidelines promulgated by any government entity relating to the use or
conservation of energy, water, gas, light, or electricity or the reduction of
automobile or other emissions without creating any liability of Sublandlord to
Subtenant under this Sublease as long as compliance with voluntary controls or
guidelines does not materially and unreasonably interfere with Subtenant’s use
of the Premises.

 

(h) Utility Providers. Provided that Subtenant receives a reasonable pro-rata
share of any discounts, credits or any other financial concessions that
Sublandlord receives, Sublandlord may, in Sublandlord’s sole and absolute
discretion, at any time and from time to time, contract, or require Subtenant to
contract, for utility services (including generation, transmission, or delivery
of the utility service) with utility service providers of Sublandlord’s
choosing, Subtenant shall fully cooperate with Sublandlord and any utility
service provider selected by Sublandlord. Subtenant shall permit Sublandlord and
the utility service provider to have reasonable access (subject to the
provisions of Paragraph 32) to the Premises and the utility equipment serving
the Premises, including lines, feeders, risers, wiring, pipes, and meters.
Subtenant shall either pay or reimburse Sublandlord for its share of costs
associated with any change of utility service, including the cost of any new
utility equipment, within ten (10) days after Sublandlord’s written demand for
payment or reimbursement. Under no circumstances shall Sublandlord be
responsible or liable for any loss, damage, or expense that Subtenant may incur
as a result of any change of utility service, including any change that makes
the utility supplied less suitable for Subtenant’s needs, or for any failure,
interference, or defect in any utility service. No such change, failure,
interference, or defect shall constitute an actual or constructive eviction of
Subtenant, or entitle Subtenant to any abatement of Rent, or relieve Subtenant
from any of Subtenant’s obligations under this Sublease.

 

7.2. Telecommunications. Except as detailed in Subtenant’s Work Conceptual Plans
(as defined in the Work Letter attached hereto as Exhibit I, neither Subtenant
nor its contractors, representatives, or service providers shall, without
Sublandlord’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed),

 

17



--------------------------------------------------------------------------------

install, maintain, operate, alter, repair, or replace any wire, cable, conduit,
antenna, satellite dish or other facility or equipment for use in connection
with any telephone, television, telecommunications, computer, Internet, or other
communications or electronic systems, services or equipment (which systems,
services, and equipment are referred to collectively as “Telecommunications
Equipment”) in, on, or about any Building or the roofs or exterior walls.
Without limiting the generality of the foregoing, Sublandlord shall have the
right to limit the number of carriers, vendors, or other operators providing
Telecommunications Equipment in or to the Project, as deemed reasonably
necessary or appropriate by Sublandlord for the orderly and efficient management
and operation of the Project. Any determination made by Sublandlord under this
Paragraph shall be made in accordance with Sublandlord’s sole discretion,
provided, however, that with regard to any request by Subtenant to install
Telecommunications Equipment on the roof of a Building, Subtenant agrees that
Sublandlord may, without limitation, condition its consent on the installation
by Subtenant, at its sole cost and expense, of a structural platform and/or
access walkway to protect the roof from damage from the placement of and access
to such Telecommunications Equipment. Sublandlord may also require (i) that any
such work on or involving the roof (and including, without limitation, any roof
penetrations approved by Sublandlord) be performed, at Subtenant’s cost, by a
contractor designated or approved by Sublandlord; (ii) Subtenant’s obtaining and
paying for all costs associated with obtaining proper clearances for personnel
involved in erecting, operating, or maintaining such Telecommunications
Equipment from the Department of the Air Force or Onizuka Air Station; (iii)
Subtenant’s obtaining Onizuka Air Station approval to erect any Radio Frequency
Emitters, antenna towers, or antenna arrays so as to avoid radio frequency
interference; (iv) Subtenant’s compliance with any additional requirement of the
Department of the Air Force and/or Onizuka Air Station; and (v) proper evidence
of compliance with all requirements of the Master Lease. In addition, if
Sublandlord determines that the riser or telecommunications closet space in a
Building is inadequate to accommodate any Telecommunications Equipment proposed
by Subtenant along with the existing and/or future needs of other occupants and
users of the Building and/or the Project, Sublandlord may condition
Sublandlord’s approval of Subtenant’s Telecommunications Equipment on the
construction of additional riser or telecommunications closet space as
designated by Sublandlord at Subtenant’s expense.

 

Any installation, maintenance, operation, alteration, repair, or replacement of
Telecommunications Equipment by or for Subtenant shall be subject to all of the
requirements and provisions of this Sublease and the Master Lease, and shall not
interfere with the operation (including, without limitation, transmissions, or
reception) of any other Telecommunications Equipment located in the Project.
Subtenant acknowledges that there is limited space and facilities in the
Buildings to accommodate Telecommunications Equipment, and agrees to reasonably
cooperate with Sublandlord and with other providers and users of
Telecommunications Equipment to share the available space and facilities and to
coordinate the efficient collocation of Telecommunications Equipment in the
Project. Access to and use of space within conduit, utility closets, risers,
raceways, switching rooms, the roof, and other facilities in the Buildings for
the installation, maintenance, operation, alteration, repair, or replacement of
Telecommunications Equipment shall be subject to Sublandlord’s reasonable
approval and to such rules and regulations as may be promulgated by Sublandlord
from time to time. Subtenant shall repair any damage caused by Subtenant’s
installation, maintenance, operation, alteration, repair, or replacement of
Telecommunications Equipment, and shall indemnify, protect, defend, and hold
Sublandlord harmless from all liabilities, claims, costs, expenses, and damages
arising therefrom or in connection therewith, including, without limitation: (i)
any claims by other tenants of the Project or other third parties that
Subtenant’s installation, maintenance, operation, alteration, repair, or
replacement of Telecommunications Equipment has caused interference or
interruption with the operation of other Telecommunications Equipment; and (ii)
any voiding of or other effect that Subtenant’s installation, maintenance,
operation, alteration, repair, or replacement of Telecommunications Equipment
may have on any warranty with respect to the roof or other portions of the
Project. Sublandlord shall not be liable for any damage to or interference with
Subtenant’s business or any loss of income from it, or for loss of or damage to
Subtenant’s Telecommunications Equipment caused by or resulting from any damage
to or interference with Subtenant’s Telecommunications Equipment, or the
operation of it, including without limitation, damage, or interference caused by
or resulting from the installation, maintenance, operation, alteration, repair,
or replacement of other Telecommunications Equipment in the Project, whether by
or for Sublandlord, other tenants of the Project, or other third parties, and
Subtenant waives all claims against Sublandlord for it, except that Sublandlord
shall indemnify, protect, defend, and hold Subtenant harmless from all
liabilities, claims, costs, expenses, and damages (excluding lost profits and
other consequential damages) to the extent arising out of or in connection with
the active negligence or willful acts of Sublandlord or its

 

18



--------------------------------------------------------------------------------

agents, employees, or representatives. Sublandlord’s approval of Subtenant’s
installation of any Telecommunications Equipment shall not constitute a
representation that any such Telecommunications Equipment will function
effectively in or on the Building.

 

7.3. Utility Additions. Sublandlord reserves the right to install new or
additional utility facilities throughout the Project for the benefit of
Sublandlord or Subtenant, or any other tenant of the Project, including without
limitation such utilities as plumbing, electrical systems, security systems,
communication systems, and fire protection and detection systems.

 

7.4. Security.

 

(a) Common/Amenity Areas. Sublandlord shall contract with a third party security
company (“Security Company”) for twenty-four (24) hour manned security services
for the Common Areas and the Amenity Areas, at such levels of protection, in
such a manner, and at such times as consistent with the level of security
provided at other Class A campus/office building projects in the City of
Sunnyvale, the cost of which shall be included in Project Operating Expenses or
Building Expenses, as applicable. Such services may include: guard patrol,
monitoring of the access control system, issuing and programming access control
cards, rotation and storage of closed circuit television tapes, and coordination
of responses to fire and medical emergencies.

 

(b) Premises. Sublandlord shall contract for a base level of security services
as follows: (i) guard service provided by the Security Company selected and
hired by Sublandlord to manage Project security, and (ii) the security equipment
serving the Premises, including the control of access thereto, as part of the
integrated Project security system (“Security System”), which system will be
centrally-operated by the Security Company and includes monitoring of the access
control system, issuing and programming access control cards, rotation and
storage of closed circuit television tapes. Such Security System shall allow for
Subtenant to control access to the Premises in its sole discretion, subject to
Paragraph 32 and Master Landlord’s rights under the Master Lease. Sublandlord
makes no representation that the base level of security services specified are
adequate to protect Subtenant’s property, business operations or persons in the
Premises.

 

Subtenant shall be required to comply with and shall cause Subtenant’s
employees, agents, independent contractors, guests and invitees to comply with
all procedures and policies required by the Security Company or Sublandlord in
connection with Project security. Subtenant acknowledges that the security
protection provided to the Premises by the Security Company is by its nature a
shared service for the benefit of all Project tenants and that Premises security
may be adversely impacted as a result of simultaneous fire and medical
emergencies taking place in separate areas of the Project, and that Subtenant
shall have no claim for reduction of payments required under this Paragraph 7.12
or any other sort of claim in connection with any such circumstance.

 

(c) Additional Security Services. Subtenant may obtain additional security
services for the Premises, provided that such services shall be obtained solely
from the Security Company engaged by Sublandlord for Project security, under a
separate contract directly between Subtenant and Security Company, at
Subtenant’s sole and exclusive cost. If any such additional security services
obtained by Subtenant increases the cost of the security services being provided
by Sublandlord (such as, by way of example only, if additional card readers or
cameras requires an upgrade in the Security System), Subtenant shall reimburse
Sublandlord for such increased costs promptly upon receipt of an invoice from
the Sublandlord.

 

(d) No Warranty; Indemnity and Release. Sublandlord makes no warranty or
representation of any kind whatsoever with regard to the Security Company or the
Security System or the services provided under this Paragraph 7.4, including
without limitation their quality, adequacy, efficacy or appropriateness.
Provided Sublandlord has contracted with a third party security company for
services as provided in Paragraphs 7.4(a) and (b), and notwithstanding anything
in this Sublease to the contrary, Subtenant hereby releases Sublandlord,
Sublandlord’s lenders, partners, members, property management company (if other
than Sublandlord), agents, directors, officers, employees, representatives,
contractors

 

19



--------------------------------------------------------------------------------

(specifically excluding Security Company), successors and assigns and each of
their respective partners, members, directors, heirs, employees,
representatives, agents, contractors, heirs, successors and assigns, Master
Landlord, any ground lessor, partners and Lenders, from and against any and all
liabilities, claims, liens, damages, demands, penalties, costs, losses,
judgments, charges and expenses (including reasonable attorneys’ and
consultants’ fees, costs of court and expenses necessary in the prosecution or
defense of any litigation including the enforcement of this provision) of any
kind arising from or in anyway related to, directly or indirectly, involving, or
in connection with the Security System as provided to Subtenant under this
Paragraph 7.4, or the security services as provided to Subtenant by the Security
Company under this Paragraph 7.4. Sublandlord need not have first paid any such
claim in order to be defended or indemnified. With respect to the release
provided in this Paragraph 7.4, Subtenant waives the benefits of Civil Code
section 1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlment with the debtor.

 

8. Maintenance and Repairs; Utility Installations, Trade Fixtures and
Alterations.

 

8.1. Sublandlord’s Obligations. In accordance with the Master Lease, and except
as otherwise provided herein, Sublandlord shall keep the Project, and Common
Areas (except to the extent Master Landlord is responsible for the Outside Areas
under the Master Lease), in good condition and repair; provided, however,
Sublandlord shall not be obligated to paint, repair, or replace wall coverings,
or to repair or replace any improvements that are not ordinarily a part of the
Buildings or are above then Building standards, and provided that Subtenant
shall maintain the Premises in good condition and repair, ordinary wear and tear
excepted. For all purposes under this Sublease, improvements that are in
existence as of the date of the execution of this Sublease shall be considered
ordinarily a part of the Buildings and not above Building standards. Except for
costs made the sole responsibility of Subtenant under other provisions of this
Sublease, the costs pertaining to Sublandlord’s obligations under this Paragraph
8.1 are Operating Expenses. Except as otherwise specifically provided herein,
there shall be no abatement of rent or liability to Subtenant on account of any
injury or interference with Subtenant’s business with respect to any
improvements, alterations or repairs made by Sublandlord to the Project or any
part thereof, except as may be caused by the active negligence or willful
misconduct of Sublandlord. Subtenant expressly waives the benefits of any
statute now or hereafter in effect which would otherwise afford Subtenant the
right to make repairs at Sublandlord’s expense or to terminate this Sublease
because of Sublandlord’s failure to keep the Premises in good order, condition
and repair.

 

8.2. Subtenant’s Obligations. Subtenant shall be required to keep the
non-structural portions of the interior of the Premises in good order, condition
and repair, including without limitation (i) routine repair and maintenance
(including minor changes to electrical, minor painting, and minor interior
repairs and maintenance on such items as ceiling tiles and door handles,
plumbing repair, light bulb replacement, and overhead screen repairs), (ii) sole
responsibility for painting, repair, and replacement of wall coverings and
window coverings (window coverings must meet the requirements of Exhibit C
attached to the Master Lease), and (iii) repair and replacement of Subtenant
Owned Alterations. Subtenant shall perform minor (tenant improvements)
modifications, e.g., installation of additional security card readers and moving
air conditioning vents. Subtenant shall pay to Sublandlord as additional rent
the cost of any maintenance and repair of any equipment (wherever located) that
serves only Subtenant or the Premises. Subtenant shall be responsible for all
ordinary expenses in connection with the use of the Furniture during the term of
this Sublease, including the cost of keeping the Furniture in good condition and
repair, ordinary wear and tear excepted. Rent under this Sublease shall not be
prorated or abated while any item of Furniture is being serviced or repaired.
Sublandlord shall not be under any liability or obligation in any manner to
provide service, maintenance, repairs or parts for the Furniture. At the
reasonable request of Sublandlord, Subtenant shall furnish reasonable assurances
of Furniture maintenance to the reasonable satisfaction of Sublandlord.
Subtenant may not materially alter or modify the Furniture without the prior
written consent of Sublandlord, which consent may be granted or withheld at
Sublandlord’s reasonable discretion. Any part installed in connection with
maintenance service or which cannot be removed without damaging the Furniture
shall become the property of Sublandlord.

 

20



--------------------------------------------------------------------------------

8.3. Utility Installations; Trade Fixtures; Alterations.

 

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air lines, power panels, electrical distribution, security and fire
protection systems, communication systems, lighting fixtures, HVAC equipment,
plumbing, and fencing in or on the Premises. The term “Trade Fixtures” shall
mean Subtenant’s machinery and equipment that can be removed without doing
material damage to the Premises. The term “Alterations” shall mean any
modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Subtenant Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Subtenant that are not yet owned by Sublandlord pursuant to Paragraph
8.4(a).

 

(b) Consent. Subtenant shall not make any Alterations or Utility Installations
to the Premises without Sublandlord’s prior written consent (which consent shall
not be unreasonably withheld, conditioned or delayed) and the prior written
consent of Master Landlord if and as required under the Master Lease.
Sublandlord may, as a precondition to granting such approval, require Subtenant
to utilize a contractor and architect reasonably approved by Sublandlord and to
follow applicable requirements set by the Department of the Air Force and/or
Onizuka Air Station. Any Alterations or Utility Installations that Subtenant
shall desire to make and which require the consent of the Sublandlord shall be
presented to Sublandlord in written form with detailed plans. Consent shall be
deemed conditioned upon Subtenant’s: (i) acquiring all applicable governmental
permits, (ii) furnishing Sublandlord with copies of both the permits and the
plans and specifications prior to commencement of the work, (iii) compliance
with all conditions of said permits and other Applicable Requirements in a
prompt and expeditious manner, and (iv) acceptance of responsibility for and
payment of all costs and expenses associated with any approved Alterations or
Utility Installations. Any Alterations or Utility Installations shall be
performed in a workmanlike manner with good and sufficient materials. Subtenant
shall promptly upon completion furnish Sublandlord with as-built plans and
specifications. For work which costs an amount in excess of one month’s Base
Rent, Sublandlord may condition its consent upon Subtenant providing a lien and
completion bond acceptable to Sublandlord in Sublandlord’s sole discretion.

 

(c) Indemnification. Subtenant shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Subtenant at or
for use on the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein. Subtenant shall
give Sublandlord not less than 10 days notice prior to the commencement of any
work in, on or about the Premises, and Sublandlord shall have the right to post
notices of non-responsibility. If Subtenant shall contest the validity of any
such lien, claim or demand, then Subtenant shall, at its sole expense defend and
protect itself, Sublandlord, Master Landlord and the Premises against the same
and shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof. If Subtenant has previously failed to comply
with the requirements of this Paragraph 8.3, Subtenant shall furnish a surety
bond in an amount equal to 150% of the amount of such contested lien, claim or
demand, indemnifying Sublandlord against liability for the same. If Sublandlord
elects to participate in any such action, Subtenant shall pay Sublandlord’s
reasonable attorneys’ fees and costs that Sublandlord pays to third parties.
Prior to the commencement of any work on the Premises, Subtenant shall provide
Sublandlord and Master Landlord with evidence that Subtenant carries “Builder’s
All Risk” insurance in an amount approved by Sublandlord covering such
construction, and such other insurance as Sublandlord may require, it being
understood and agreed that all of such construction shall be insured by
Subtenant pursuant to Paragraph 9 of this Sublease immediately upon completion
thereof.

 

8.4. Ownership; Removal; Surrender; and Restoration.

 

(a) Ownership. Subject to Sublandlord’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Subtenant shall be the property of Subtenant, but considered a part of
the Premises. Sublandlord may, at any time, elect in writing to be the owner of
all or any specified part of the Subtenant

 

21



--------------------------------------------------------------------------------

Owned Alterations and Utility Installations. Unless otherwise instructed per
Paragraph 8.4(b) hereof, all Subtenant Owned Alterations and Utility
Installations shall, at the expiration or termination of this Sublease, become
the property of Sublandlord and be surrendered by Subtenant with the Premises.
Notwithstanding anything to the contrary in this Paragraph 8, but subject to any
limitations in the Master Lease, any and all removable furniture, trade
fixtures, signs, modular furniture, equipment, personal property, and goods and
materials used in Subtenant’s business owned by Subtenant (which, it is
acknowledged, does not include any item of the Furniture) shall be removable by
Subtenant at any time without the consent of Sublandlord.

 

(b) Removal. Unless expressly agreed otherwise in writing by Sublandlord,
Subtenant shall remove any or all Subtenant Owned Alterations or Utility
Installations by the expiration or termination of this Sublease. Sublandlord
agrees, if Subtenant so requests in writing at the time of Sublandlord’s
approval, to give Sublandlord’s decision on whether such removal will be
required.

 

(c) Surrender; Restoration. Subject to Paragraph 14, Subtenant shall surrender
the Premises no later than the date of the expiration of this Sublease, or the
date of an earlier termination of this Sublease if applicable, with all of the
improvements, parts and surfaces thereof broom clean and free of debris, and in
good operating order, condition and state of repair, ordinary wear and tear
excepted. “Ordinary wear and tear” shall not include any damage or deterioration
that would have been prevented by good maintenance practice. Subtenant shall
repair any damage occasioned by the installation, maintenance or removal of
Trade Fixtures, Subtenant Owned Alterations and/or Utility Installations,
furnishings, and equipment. Subtenant shall also comply with the requirements of
Subparagraph 5.2(c) herein. Trade Fixtures shall remain the property of
Subtenant and shall be removed by Subtenant. The failure by Subtenant to timely
vacate the Premises pursuant to this Paragraph 8.4(c) without the express
written consent of Sublandlord shall constitute a holdover under the provisions
of Paragraph 25 below. Without limitation of the foregoing, subject to the
provisions of Paragraph 1.7, upon the expiration or earlier termination of this
Sublease, Subtenant shall at once surrender and deliver up to Sublandlord the
Furniture with the Premises. At the time of such return to Sublandlord, the
Furniture shall be fully assembled and configured in useable configurations, and
in good condition and repair, ordinary wear and tear excepted. Subtenant
acknowledges and agrees that Subtenant’s rights pursuant to this Paragraph 8
shall be subject to the rights of Master Landlord under the Master Lease
(including without limitation Sections 6.03 and 17.09) and Subtenant agrees to
comply with any requirements imposed pursuant to the Master Lease, including
without limitation the right of Master Landlord to require removal of, or to
take ownership of, any alterations, additions and improvements made to the
Premises by Subtenant.

 

9. Insurance; Waiver; Subrogation.

 

9.1. Cost of Sublandlord’s Insurance. The cost of the premiums for the insurance
policies required to be carried by Sublandlord pursuant Article VII of the
Master Lease shall be a Project Operating Expense.

 

9.2. Subtenant’s Insurance. Subtenant shall maintain in full force and effect at
all times during the term of this Sublease, at Subtenant’s sole cost and
expense, for the protection of Subtenant and Sublandlord, as their interests may
appear, policies of insurance issued by a carrier or carriers reasonably
acceptable to Sublandlord, Master Landlord and their lenders which afford the
following coverages: (i) worker’s compensation and employer’s liability, as
required by law; (ii) commercial general liability insurance (occurrence form)
providing coverage against any and all claims for host liquor liability, bodily
injury and property damage (including but not limited to personal property,
whether leased or owned, Trade Fixtures, Subtenant Owned Alterations and Utility
Installations) occurring in, on or about the Premises arising out of Subtenant’s
and Subtenant’s employees, directors, officers, agents, partners, members,
lenders, suppliers, shippers, contractors, customers, invitees, successors and
assigns’ use or occupancy of the Premises. Such insurance shall include coverage
for blanket contractual liability, fire damage, premises, personal injury,
completed operations and products liability. Such insurance shall have a
combined single limit of not less than Two Million Dollars ($2,000,000) per
occurrence with a Four Million Dollar ($4,000,000) aggregate limit and
excess/umbrella insurance in the amount of Eight Million Dollars ($8,000,000).
If Subtenant has other locations which it owns or leases, the policy shall
include an aggregate limit per location endorsement; (iii) business automobile
liability insurance with a combined single limit of at least $2,000,000 per
occurrence for claims arising out of any company-owned automobiles or other
automobile used in the

 

22



--------------------------------------------------------------------------------

conduct of company business; (iv) “all risk” or “special form or equivalent”
property insurance, including without limitation, sprinkler leakage, covering
damage to or loss of any of Subtenant’s Property located in, on or about the
Premises. Such insurance shall be written on a replacement cost basis (without
deduction for depreciation) in an amount equal to one hundred percent (100%) of
the full replacement value of the aggregate of the items referred to in this
clause (iv) Subtenant shall also maintain, at its own expense, property damage
insurance relating to the Furniture, insuring against such risks as are
customarily insured against on the type of furniture leased hereunder by
businesses in which Subtenant is engaged in such amount, in such form, and with
insurers reasonably satisfactory to Sublandlord.

 

9.3. Insurance Policies. Insurance required to be maintained by Subtenant shall
be written by companies (i) licensed to do business in the State of California,
(ii) having a “General Policyholders Rating” of at least A:X as set forth in the
most current issue of “A.M. Best’s Rating Guides.” Any deductible amounts under
any of the insurance policies required hereunder shall not exceed Five Thousand
Dollars ($5,000). Any such insurance company may be an affiliate of Subtenant,
provided that all insurance requirements of this Sublease are met in full. Prior
to occupancy and as a condition precedent of delivery of possession, Subtenant
shall deliver to Sublandlord certificates of insurance for all insurance
required to be maintained by Subtenant hereunder at the time of execution of
this Sublease by Subtenant. Subtenant shall, prior to expiration of each policy,
furnish Sublandlord with certificates of renewal or “binders” thereof. Each
certificate shall expressly provide that such policies shall not be cancelable
or otherwise subject to reduction in coverage except after thirty (30) days
prior written notice to the parties named as additional insureds as required in
this Sublease (except for cancellation for nonpayment of premium, in which event
cancellation shall not take effect until at least ten (10) days’ notice has been
given to Sublandlord). Subtenant shall have the right to provide insurance
coverage which it is obligated to carry pursuant to the terms of this Sublease
under a blanket insurance policy, provided such blanket policy expressly affords
coverage for the Premises and for Sublandlord as required by this Sublease.

 

9.4. Failure of Subtenant to Purchase and Maintain Insurance. If Subtenant fails
to obtain and maintain the insurance required herein throughout the term of this
Sublease, Sublandlord may, but without obligation to do so, purchase the
necessary insurance and pay the premiums therefor. If Sublandlord so elects to
purchase such insurance, Subtenant shall promptly pay to Sublandlord as Rent,
the amount so paid by Sublandlord, upon Sublandlord’s demand therefor. In
addition, Sublandlord may recover from Subtenant and Subtenant agrees to pay, as
Rent, any and all losses, damages, expenses and costs which Sublandlord may
sustain or incur by reason of Subtenant’s failure to obtain and maintain such
insurance.

 

9.5. Additional Insureds and Coverage. Each of Sublandlord and Master Landlord,
and at Sublandlord’s request from time to time, Sublandlord’s property
management company (if any) and Lenders shall be included as additional insureds
or loss payees (as applicable) under all of the policies required in Paragraph
9.2(ii)-(v) and with respect to the Subtenant Alterations. Additionally, all of
such policies shall provide for severability of interest. All insurance to be
maintained by Subtenant shall, except for workers’ compensation and employer’s
liability insurance, be primary, without right of contribution from insurance
maintained by Sublandlord except for active negligence or willful misconduct.
Any umbrella/excess liability policy (which shall be in “following form”) shall
provide that if the underlying aggregate is exhausted, the excess coverage will
drop down as primary insurance. The limits of insurance maintained by Subtenant
shall not limit Subtenant’s liability under this Sublease. It is the parties’
intention that the insurance to be procured and maintained by Subtenant as
required herein shall provide coverage for any and all damage or injury arising
from or related to Subtenant’s operations of its business and/or Subtenant’s or
Subtenant’s employees, directors, officers, agents, partners, members, lenders,
suppliers, shippers, contractors, customers, invitees, successors and assigns’
use of the Premises and any of the areas within the Project. Notwithstanding
anything to the contrary contained herein, to the extent Sublandlord’s cost of
maintaining insurance with respect to any Buildings within the Project is
increased as a result of Subtenant’s acts, omissions, Alterations, improvements,
use or occupancy of the Premises, Subtenant shall pay one hundred percent (100%)
of, and for, each such increase as Rent to the extent such an increase is
demonstrated to arise from Subtenant’s activity.

 

23



--------------------------------------------------------------------------------

9.6. Waiver of Subrogation. Notwithstanding anything to the contrary in this
Sublease, Sublandlord and Subtenant hereby mutually waive their respective
rights of recovery against each other and the Master Landlord for any loss of,
or damage to, either parties’ property to the extent that such loss or damage is
insured by an insurance policy required to be in effect by this Sublease or the
Master Lease, or in effect regardless of any requirements, at the time of such
loss or damage. Each party shall obtain any special endorsements, if required by
its insurer, whereby the insurer waives its rights of subrogation against the
other party. This provision is intended to waive fully, and for the benefit of
the parties hereto, any rights and/or claims which might give rise to a right of
subrogation in favor of any insurance carrier.

 

9.7. No Representation of Adequate Coverage. Sublandlord makes no representation
that the limits or forms of coverage of insurance specified herein are adequate
to cover Subtenant’s property, business operations or obligations under this
Sublease.

 

9.8. Furniture Casualty Loss. Without limitation of the foregoing provisions of
this Article 9, until the Furniture (i) is surrendered to Sublandlord with the
Premises or (ii) is removed by Sublandlord pursuant to Paragraph 1.7, Subtenant
shall bear the entire risk of theft or destruction of, or damage to, the
Furniture (“Furniture Casualty Loss”) except for Sublandlord’s active negligence
or willful misconduct. The condemnation, seizure, or requisition of title or use
of any item(s) of Furniture shall not constitute a Furniture Casualty Loss, and
in such event, Sublandlord shall be entitled to any award in connection with
such condemnation, seizure, or requisition of title or use, and Subtenant shall
have no further liability with respect to such item(s) of Furniture. No
Furniture Casualty Loss shall relieve Subtenant from its obligations to pay Rent
hereunder. So long as Subtenant is not then in Breach hereunder, the proceeds of
any insurance payable with respect to the Furniture shall be applied towards
repair or replacement of the Furniture. If a Breach does exist hereunder,
Sublandlord shall have the option to apply the proceeds of any insurance payable
with respect to the Furniture either towards repair or replacement of the
Furniture or towards Subtenant’s obligations hereunder, and in the latter event,
Subtenant shall have no further liability with respect to such item(s) of
Furniture. Subtenant will assist and cooperate Sublandlord to make claim for,
receive payment of, and execute and endorse all documents, checks or drafts
issued with respect to any Furniture Casualty Loss under any insurance policy
covering the Furniture.

 

9.9. Right to Self-Insure.

 

Subtenant shall be entitled to self-insure its commercial general liability and
property insurance requirements set forth in this Sublease. “Self-insure” shall
mean that Subtenant is itself acting as though it were an insurance company
providing the insurance required under the provisions hereof and Subtenant shall
be responsible for all obligations the insurance company would be liable for
(including without limitation legal defense obligations), and Subtenant shall
pay any amounts due in lieu of insurance proceeds because of self-insurance,
which amounts shall be treated as insurance proceeds for all purposes under this
Sublease. Subtenant’s election to self-insure shall not limit Subtenant’s
indemnification obligations set forth herein. Any self insurance shall be deemed
to contain all of the terms and conditions applicable to such insurance as
required in this Article 9, including, without limitation, a full waiver of
subrogation, and the obligation to provide certificates of (self)-insurance. If
Subtenant self-insures, then with respect to any claims which may result from
incidents occurring during the Sublease Term, such self-insurance obligation
shall survive the expiration or earlier termination of this Sublease to the same
extent as the insurance required would survive. Subtenant’s right to self insure
shall not be applicable to any subtenant of the Premises or assignee of this
Sublease without the prior written approval of Sublandlord, which may be
withheld in Sublandlord’s sole discretion.

 

10. Limitation of Liability and Indemnity.

 

10.1. Indemnification. Subtenant shall protect, defend, indemnify and hold
Sublandlord and its partners, members, property management company, agents,
directors, officers, employees, representatives, contractors, successors and
assigns and each of their respective partners, members, directors, heirs,
employees, representatives, agents,

 

24



--------------------------------------------------------------------------------

contractors, heirs, successors and assigns (collectively, the “Sublandlord
Indemnitees”) harmless from all loss, damage, cost, expense or liability
(including reasonable attorneys’ fees, expenses and disbursements) arising out
of or in connection with (i) Subtenant’s and Subtenant’s employees, agents,
invitees, guests, representatives, contractors, subcontractors or other
authorized representatives (collectively, “Subtenant’s Representatives”) use or
operation of the Premises, Security System, Furniture, security services,
janitorial services, electrical systems, fire detection and prevention systems,
alterations or additions to the Premises, Subtenant’s property (whether leased
or owned or held in bailment), and other portions of the Project, (ii) the
conduct of Subtenant’s business at the Premises, (iii) any activity, work or
thing done, permitted or suffered by Subtenant or any of Subtenant’s
Representatives in or about the Premises, and (iv) any injury to, or death of,
any person, or damage to, or destruction of, property occurring in, on, or about
the Premises, the Building in which the Premises are located and/or the
Property, and which injury, death, damage or destruction is caused by the acts
or omissions of Subtenant or any of Subtenant’s Representatives; except that
Sublandlord shall be liable to Subtenant for all loss, damage, cost, expense or
liability (including reasonable attorneys’ fees, expenses and disbursements)
incurred by Subtenant arising out of or in connection with any injury to, or
death of, any person, or damage to, or destruction of, property occurring in,
on, or about the Premises, the Building in which the Premises are located, and
the Project, and which injury, death, damage or destruction is caused by the
acts or omissions of Sublandlord or Sublandlord’s employees, agents,
contractors, subcontractors, invitees, licensees or other authorized
representatives (but specifically excluding other subtenants and the operators
of the cafeteria and fitness center), and shall indemnify and hold Subtenant
harmless therefor. A party’s obligation under this Paragraph to indemnify and
hold the other party harmless shall be limited to the sum that exceeds the
amount of insurance proceeds, if any, received by the party being indemnified.
Subtenant shall not, in any event or circumstance, be permitted to offset or
otherwise credit against any payments of Rent required herein for matters for
which Sublandlord may be liable hereunder except as expressly provided in this
Sublease. Sublandlord and its authorized representatives shall not be liable for
any interference with light or air.

 

10.2. Consequential Damages Waiver. Subtenant and Sublandlord agree that in no
event shall either party be liable for indirect, incidental, special or
consequential damages arising out of or related to this Sublease, any act or
omission by the other or breach by the other of any representation, warranty or
covenant contained in this Sublease (collectively, the “Consequential Damages”),
and each hereby releases and forever discharges the other from any and all
Consequential Damages whether at law or equity. The foregoing release shall
constitute a complete defense to any claim for Consequential Damages as so
released pursuant to this Paragraph 10(d). Nothing in this Paragraph 10(d) shall
be construed as or admissible in any legal action or proceeding as an admission
by Subtenant or Sublandlord that any Consequential Damages may be recovered
which are within the scope of those released hereby.

 

11. Property Taxes.

 

11.1. Payment of Taxes. Sublandlord shall pay the “real property taxes”
described in Article IX of the Master Lease, as well as any other taxes for
which Sublandlord is responsible pursuant to Master Lease Section 9.01, and any
such amounts shall be included in the calculation of Master Lease Expenses under
Paragraph 3.2, provided that Subtenant shall be provided a copy of the real
property tax bill accompanied with an invoice breaking down Subtenant’s share
and the amount due and owing only as it pertains to the Premises.

 

11.2. Additional Improvements. Notwithstanding Paragraph 11.1 hereof, Subtenant
shall, however, pay to Sublandlord the entirety of any increase in real property
taxes if assessed solely by reason of Alterations, Trade Fixtures or Utility
Installations placed upon the Premises by Subtenant or at Subtenant’s request,
including without limitation Subtenant’s Work as described in the Work Letter
attached hereto as Exhibit I

 

11.3. Personal Property Taxes. Subtenant shall pay prior to delinquency all
taxes assessed against and levied upon the Subtenant Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all personal
property of Subtenant contained in the Premises. When possible, Subtenant shall
cause its Subtenant Owned Alterations and Utility Installations, Trade Fixtures,
furnishings, equipment and all other personal property to be assessed and billed

 

25



--------------------------------------------------------------------------------

separately from the real property of the Project. If any of Subtenant’s said
property shall be assessed with the real property of the Project, Subtenant
shall pay Sublandlord the taxes attributable to Subtenant’s property within
fifteen (15) days after receipt of a written statement setting forth the taxes
applicable to Subtenant’s property. Taxes attributable to the Furniture shall be
the sole responsibility of Subtenant and shall be due and payable by Subtenant
within ten (10) days of receipt of a written invoice.

 

12. Assignment and Subletting. Except as expressly permitted in Paragraph 12.9
below, Subtenant shall not, either voluntarily or involuntarily or by operation
of law, assign, sublet, mortgage or otherwise encumber all or any portion of its
interest in this Sublease or in the Premises or permit the Premises to be used
and occupied by anyone other than Subtenant or Subtenant’s employees without (i)
obtaining the prior written consent of Sublandlord, which consent shall not be
unreasonably withheld, conditioned or delayed, subject to the provisions of this
Paragraph 12, and (ii) the prior written consent of Master Landlord in
accordance with the Master Lease terms and conditions and full compliance with
all applicable Master Lease restrictions. Except as otherwise permitted, in the
event of any such attempted assignment, subletting, mortgage or other
encumbrance without such consent or without compliance with all applicable
Master Lease restrictions, Sublandlord may, at its option, do either or both of
the following: (i) void such attempted assignment, subletting, mortgage or other
encumbrance, or (ii) declare Subtenant in material Breach under Paragraph 13.

 

12.1. Generally. No assignment, subletting, mortgage or other encumbrance of
Subtenant’s interest in this Sublease shall relieve Subtenant of its obligation
to pay the rent and to perform all of the other obligations to be performed by
Subtenant hereunder. In this connection, any such assignment, sublease or
encumbrance shall expressly provide that it is subject to the terms and
provisions of this Sublease. Moreover, any subletting by Subtenant of any
portion of the Premises shall be at market rental rate and upon market terms
and, if Sublandlord so requests, shall require that the assignee or sublessee
remit directly to Sublandlord, on a monthly basis, all rent due to Subtenant by
said assignee or sublessee. For this purpose, “market” shall mean a rental rate
and terms comparable to the rental rate and terms then being offered by other
landlords leasing comparable space in comparable commercial office buildings
that are located within a three (3) mile radius of the Premises. The acceptance
of rent by Sublandlord from any other person shall not be deemed to be a waiver
by Sublandlord of any provision of this Sublease or to be a consent to any
subletting, assignment, mortgage or other encumbrance. Consent to one sublease,
assignment, mortgage or other encumbrance shall not be deemed to constitute
consent to any subsequent attempted subletting, assignment, mortgage or other
encumbrance. If Subtenant is a corporation which is not required under the
Securities Exchange Act of 1934 to file periodic informational reports with the
Securities and Exchange Commission, or is an unincorporated association or
partnership, the transfer, assignment or hypothecation of any stock or interest
in such corporation, association or partnership in the aggregate of fifty
percent (50%) or more shall be deemed an assignment within the meaning of this
Paragraph 12.

 

12.2. Notice. If Subtenant desires at any time to assign this Sublease or to
sublet the Premises or any portion thereof for the Term, it shall first notify
Sublandlord of its desire to do so at least thirty (30) days but not more than
ninety (90) days prior to the date Subtenant desires the assignment or sublease
to be effective. At that time, Subtenant shall submit in writing to Sublandlord
(i) the name of the proposed subtenant or assignee; (ii) the nature of the
proposed subtenant’s or assignee’s business to be carried on in the Premises
together with a detailed description of the proposed subtenant’s or assignee’s
business experience and duration of the current enterprise; (iii) whether the
number of square feet in the rentable area of the Premises per person which are
proposed by the subtenant or assignee to occupy the Premises would be in
compliance with fire and safety regulations; (iv) the terms and provisions of
the proposed sublease or assignments and the proposed effective date thereof;
and (v) such financial information as Sublandlord may request concerning the
proposed subtenant or assignee (which information shall be requested within ten
(10) days following receipt of Subtenant’s notice and which information shall be
provided within ten (10) days following Sublandlord’s request). The submission
pursuant to clause (iv) shall include a copy of any agreement, escrow
instructions or other document which contains or memorializes the terms and
provisions of the transaction for which Sublandlord’s consent is required.
Similarly, if Subtenant desires to mortgage or encumber its interest in this
Sublease, Subtenant shall first supply to Sublandlord in writing such
information as to such transaction as may be requested by Sublandlord.

 

26



--------------------------------------------------------------------------------

12.3. Sublandlord’s Election. At any time within thirty (30) days after
Sublandlord’s receipt of the last of the information specified in Paragraph
12.2, above, Sublandlord may by written notice to Subtenant elect (i) to
disapprove of such assignment or sublease; (ii) to sublease the portion of the
Premises so proposed to be subleased by Subtenant, or to take an assignment of
such part of Subtenant’s leasehold estate hereunder as shall be specified in
said notice, on the same terms as those offered by Subtenant to the proposed
subtenant or assignee, as the case may be; (iii) to terminate this Sublease as
to the portion (including all) of the Premises so proposed to be subleased or
assigned, with a proportionate abatement in the rent payable hereunder; (vi) in
the event of a proposed subletting, collectively with all other subleases of
Subtenant then in effect, of more than sixty percent (60%) of the Premises, to
terminate this Sublease. Subtenant shall, at Subtenant’s own cost and expense,
discharge in full any commissions which may be due and owing as the result of
any proposed assignment or subletting, whether or not the Premises are
recaptured pursuant hereto and rented by Sublandlord to proposed subtenant or
assignee or any other tenant. If Sublandlord does not disapprove the proposed
subletting or assignment in writing within said thirty (30) day period and does
not exercise any option set forth in this Paragraph 12.3, Subtenant may within
ninety (90) days after the expiration of said thirty (30) day period enter into
a valid assignment or sublease of the Premises or portion thereof, upon the
terms and conditions set forth in the information furnished by Subtenant to
Sublandlord pursuant to Paragraph 12.2 above. It is provided, however, that any
material change in such terms shall be subject to Sublandlord’s consent and
rights of termination and recapture as provided in this Paragraph. Subtenant
shall, at Subtenant’s own cost and expense, discharge in full any commissions
which may be due and owing as the result of any proposed assignment or
subletting.

 

12.4. Sublandlord’s Discretion; Factors. Sublandlord shall have the right to
approve or disapprove any proposed assignee or subtenant. In exercising such
right of approval or disapproval, Sublandlord shall be entitled to take into
account any fact or factor which Sublandlord reasonably deems relevant to such
decision, including but not limited to the following, all of which are agreed by
Subtenant to be reasonable factors for Sublandlord’s consideration:

 

(a) The financial strength and business experience of the proposed assignee or
subtenant, including, but not limited to, the adequacy of its working capital to
pay all expenses anticipated in connection with any proposed remodeling of the
Premises. Sublandlord may also consider the business experience of the proposed
subtenant or assignee and the longevity of the current enterprise, it being
understood and agreed that “start up” ventures and enterprises considered by
Sublandlord to lack sufficient maturity may be disaproved by Sublanlord.

 

(b) The proposed use of the Premises by such proposed assignee or subtenant and
the compatibility of such proposed use within the quality and nature of the
other uses in the Building. The foregoing may include an analysis by Sublandlord
of the number and persons per square foot (as described above) proposed by the
subtenant or assignee to occupy the Premises, it being understood and agreed
that Sublandlord may disapprove a subtenant or assignee which represents an
unreasonable increase in population levels.

 

(c) Any violation which the proposed use by such proposed assignee or subtenant
would cause any other rights granted by Sublandlord to other tenants of the
building.

 

(d) Any adverse impact, including a greater intensity of use of the parking or
any Building, mechanical, electrical or plumbing facilities or any other
services or facilities of the Project, which may result from the occupancy of
the Premises by the proposed subtenant or assignee.

 

(e) Whether there exists any default by Subtenant pursuant to this Sublease or
any non-payment or non-performance by Subtenant under this Sublease which, with
the passage of time and/or the giving of notice, would constitute a default
under this Sublease.

 

27



--------------------------------------------------------------------------------

(f) The business reputation, character, history and nature of the business of
the proposed assignee or subtenant.

 

(g) Whether the proposed assignee or subtenant is an existing tenant of the
building, it being understood and agreed that Sublandlord will disapprove a
subletting or assignment to such an existing tenant if Sublandlord can
reasonably provide such tenant’s additional space requirements.

 

(h) Whether the proposed assignee or subtenant is a person with whom Sublandlord
is actively negotiating for space in the Project, or with whom Sublandord has
negotiated during the forty-five (45) day period ending with the date Sublanlord
receives notice of such proposed assignment or subletting, it being understood
and agreed that Sublandlord may disapprove a subletting or assignment to such
potential direct tenant.

 

(i) Whether the proposed assignee or subtenant is a governmental entity or
agency, it being understood and agreed that Sublandlord may disapprove the
proposed subletting or assignment as being inconsistent with the character of
the building.

 

(j) Any possibility that such assignment or subletting could trigger the Master
Landlord’s rights of recapture under Paragraph 11.06 of the Master Lease, except
assignment or subletting specifically excluded from recapture pursuant to Master
Landlord’s consent to this Sublease or separate written agreement between Master
Landlord and Subtenant.

 

(k) Whether the proposed sublease is for less than an entire floor of a Building
or includes a portion of the Premises that is less than an entire floor of a
Building.

 

Moreover, Sublandlord shall be entitled to be reasonably satisfied that every
covenant, condition or obligation imposed upon Subtenant by this Sublease and
every right, remedy or benefit afforded Sublandlord by this Sublease is not
impaired or diminished by such assignment or subletting. Sublandlord and
Subtenant acknowledge that the express standards and provisions set forth in
this Sublease dealing with assignment and subletting, including those set forth
in this Paragraph 12.4, have been freely negotiated and are reasonable at the
date hereof taking into account Subtenant’s proposed use of the Premises and the
nature and quality of the building. No withholding of consent by Sublandlord for
any reason deemed sufficient by Sublandlord shall give rise to any claim by
Subtenant or any proposed assignee or subtenant or entitle Subtenant to
terminate this Sublease, to recover contract damages or to any abatement of
rent. In this connection, Subtenant hereby expressly waives its rights under
California Civil Code Section 1995.310. Moreover, approval of any assignment of
Subtenant’s interest shall, whether or not expressly so stated, be conditioned
upon such assignee assuming in writing all obligations of Subtenant hereunder.

 

12.5. Bonus Rent. As a condition to Sublandlord’s consent to an assignment or
subletting, Sublandlord shall be entitled to receive, in the case of a
subletting, one hundred percent (100%) of all rent (however denominated and
paid) actually paid by the subtenant to Subtenant, less reasonable leasing
commissions and other reasonable costs incurred in connection with the
assignment or subletting (subject to Sublandlord’s reasonable approval),
including the costs and expenses of Sublandlord and/or Master Landlord required
to be paid by Subtenant hereunder, in excess of that actually paid by Subtenant
to Sublandlord pursuant to the other provisions of this Sublease with respect to
the portion of the Premises being sublet and, in the case of an assignment, one
hundred percent (100%) of all consideration given, directly or indirectly, by
the assignee to Subtenant, in connection with such assignment. For the purposes
of this Paragraph 12.5, the term “rent” shall mean all consideration paid or
given, directly or indirectly, for the use of the Premises or any portion
thereof. The term “consideration” shall mean and include money, services,
property or any other thing of value such as payment of costs, cancellation of
indebtedness, discounts, rebates, free or abated rent, bonuses, and similar
inducements. The terms “sublet” and “sublease” and their variants shall include
a sublease as to which Subtenant is sublessor and any

 

28



--------------------------------------------------------------------------------

sub-sublease or other sub-subtenancy, irrespective of the number of tenancies
and tenancy levels between the ultimate occupant and Sublandlord, as to which
Subtenant receives any consideration, as defined in this Paragraph, and
Subtenant shall require on any sublease which it executes that Subtenant receive
the entire profit from all subtenancies, irrespective of the number of levels
thereof. Any rent or other consideration which is to be passed through to
Sublandlord by Subtenant pursuant to this Paragraph shall be paid to Sublandlord
promptly upon receipt by Subtenant and shall be paid in cash, irrespective of
the form in which received by Subtenant from any subtenant or assignee. In the
event that any rent or other consideration received by Subtenant from a
subtenant or assignee is in a form other than cash, then for purposes of
calculating the share of excess rents to which Sublandlord is entitled
hereunder, the parties shall take into account the fair value of such
consideration.

 

12.6. Encumbrances. Subtenant understands and acknowledges that, should
Subtenant propose to encumber or hypothecate its interest in this Sublease,
Sublandlord may refuse to consent thereto and may condition such consent. In no
event may Subtenant encumber or hypothecate its interest in this Sublease until
and unless Subtenant shall first have received the written consent of both
Sublandlord and Master Landlord. In the event that Sublandlord and Master
Landlord consent to any proposed encumbrance or hypothecation by Subtenant, the
person or entity receiving a lien upon or security interest in Subtenant’s
interest in this Sublease shall not be entitled to transfer such interest except
in compliance with the provisions of this Paragraph 12.

 

12.7. Merger; Attornment. The voluntary or other surrender of this Sublease by
Subtenant or a mutual cancellation hereof shall not work a merger, and shall, at
the option of Sublandlord, terminate all or any existing subleases or
subtenancies or shall operate as an assignment to Sublandlord of such subleases
or subtenancies. Any sub-sublease of the Premises shall be subject and
subordinate to the provisions of this Sublease, shall not extend beyond the term
of this Sublease, and shall provide that the sub-sublessee shall attorn to
Sublandlord, at Sublandlord’s sole option, in the event of the termination of
this Sublease.

 

12.8. Sublandlord’s Costs. Subtenant shall reimburse Sublandlord, on demand, for
all costs and expenses incurred by Sublandlord in connection with any proposed
assignment or subleasing by Subtenant, including reasonable attorneys’ fees and
any costs and expenses payable to Master Landlord under the Master Lease, which
amounts shall be included in the transaction costs Subtenant may recover in
determining the portion of excess rents payable to Sublandlord pursuant to
Paragraph 12.5.

 

12.9. Affiliates. Notwithstanding anything to the contrary contained in this
Paragraph 12, but subject to all Master Lease restrictions and requirements
including Master Landlord’s consent, Subtenant may assign this Sublease, or
sublet all or a portion of the Premises, without receipt of Sublandlord’s
consent and without the requirement of sharing consideration with Sublandlord
pursuant to Paragraph 12.5, to an “Affiliate” of Subtenant. “Affiliate” shall be
defined to be any entity which controls, is controlled by, or is under common
control with Subtenant or which acquires all or substantially all of Subtenant’s
stock or assets or which results from the merger or consolidation of Subtenant
with another entity, so long as such transaction was not entered into as a
subterfuge to avoid the obligations and restrictions of this Sublease and
provided that the purported assignee is not a “competitor” of Sublandlord. In
connection with any assignment of the type described in this Paragraph 12.9:

 

(l) The assignee shall, within ten (10) days after receipt of written request
from Sublandlord, execute and deliver to Sublandlord a written assignment of the
obligations of Subtenant pursuant to this Sublease accruing from and after the
effective date of the assignment and in form and substance reasonably
satisfactory to Sublandlord.

 

(m) No such assignment shall release Subtenant from any of the obligations of
the subtenant hereunder, whether accruing prior to or subsequent to the
effective date of such transaction.

 

29



--------------------------------------------------------------------------------

(n) No such assignment shall be accompanied by a change in use from that
permitted under this Sublease.

 

(o) Within ten (10) days after the effective date of such assignment, Subtenant
shall notify Sublandlord in writing of such occurrence, the effective date
thereof, the name of the assignee, any addition or change in the addresses for
notice pursuant to this Sublease and the facts which bring such transaction
within the scope of this Paragraph 12.9.

 

(p) Subtenant agrees to reimburse Sublandlord for Sublandlord’s reasonable costs
(including amounts payable to Master Landlord under the Master Lease) and
attorneys’ fees incurred in connection with the review, processing and
documentation of any such transaction. For purposes of the foregoing definition
of Affiliate, an entity is a “competitor” of Sublandlord if the entity owns,
operates, maintains, or controls, or participates significantly (in the
reasonable opinion of Sublandlord) in the ownership, management, control,
operation, or profits of any business similar to the business of Sublandlord.
For purposes of the foregoing definitions of “Affiliate” and “competitor”,
“control” means the direct or indirect ownership of more than fifty percent
(50%) of the voting securities of an entity or possession of the right to vote
more than fifty percent (50%) of the voting interest in the ordinary direction
of the entity’s affairs

 

13. Default; Breach; Remedies.

 

13.1. Default; Breach. A “Default” is defined as a failure by the Subtenant to
comply with or perform any of the terms, covenants, conditions or rules and
regulations under this Sublease. A “Breach” is defined as the occurrence of one
or more of the following Defaults, and the failure of Subtenant to cure such
Default within any applicable grace period, unless Sublandlord is legally
prevented from issuing a notice of Default, in which event no grace period shall
apply:

 

(a) The abandonment of the Premises or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 9 of this Sublease or Article VII
of the Master Lease is jeopardized as a result thereof, or without providing
reasonable assurances to minimize potential vandalism.

 

(b) The failure of Subtenant to make any payment of Rent required to be made by
Subtenant hereunder when due, to provide reasonable evidence of insurance or
surety bond, or to fulfill any obligation under this Sublease which endangers or
threatens life or property, where such failure continues for a period of five
(5) business days following written notice to Subtenant with respect to payments
of Base Rent, and ten (10) business days with respect to Sublease Expenses.

 

(c) The failure by Subtenant to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the rescission of an unauthorized
assignment or subletting, (iii) an Estoppel Certificate, (iv) a requested
subordination, (v) any document requested under Paragraph 7.11 (utility
additions) and/or Paragraph 42 (easements), or (vii) any other documentation or
information which Sublandlord may reasonably require of Subtenant under the
terms of this Sublease, where any such failure continues for a period of 10
business days following written notice to Subtenant.

 

(d) A Default by Subtenant as to the terms, covenants, conditions or provisions
of this Sublease, or of the rules and regulations adopted under Paragraph 1.4
hereof, other than those described in subparagraphs 13.1 (a), (b) or (c), above,
where such Default continues for a period of 30 days after written notice;
provided, however, that if the nature of Subtenant’s Default is such that more
than 30 days are reasonably required for its cure, then it shall not be deemed
to be a Breach if Subtenant commences such cure within said 30 day period and
thereafter diligently prosecutes such cure to completion.

 

30



--------------------------------------------------------------------------------

(e) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “Debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Subtenant, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Subtenant’s assets located at the Premises or of
Subtenant’s interest in this Sublease, where possession is not restored to
Subtenant within 30 days; or (iv) the attachment, execution or other judicial
seizure of substantially all of Subtenant’s assets located at the Premises or of
Subtenant’s interest in this Sublease, where such seizure is not discharged
within 30 days; provided, however, in the event that any provision of this
subparagraph (e) is contrary to any applicable law, such provision shall be of
no force or effect, and not affect the validity of the remaining provisions.

 

(f) The discovery that any financial statement of Subtenant or of any guarantor
given to Sublandlord was materially false.

 

(g) The failure to comply with Subtenant’s obligations under the written Consent
to Sublease under which Master Landlord consents to this Sublease following the
expiration of any applicable cure period provided for therein.

 

13.2. Remedies. If Subtenant is in Breach under this Sublease Sublandlord may,
at its option, perform such duty or obligation on Subtenant’s behalf, including
but not limited to the obtaining of reasonably required bonds, insurance
policies, or governmental licenses, permits or approvals. The costs and expenses
of any such performance by Sublandlord shall be due and payable by Subtenant
upon receipt of invoice therefor. If more than one check given to Sublandlord by
Subtenant shall not be honored by the bank upon which it is drawn, Sublandlord,
at its option, may require all future payments to be made by Subtenant to be by
cashier’s check or via electronic wire payment. In the event of a Breach,
Sublandlord may, with or without further notice or demand, and without limiting
Sublandlord in the exercise of any right or remedy which Sublandlord may have by
reason of such Breach:

 

(a) Terminate Subtenant’s right to possession of the Premises by any lawful
means, in which case this Sublease shall terminate and Subtenant shall
immediately surrender possession to Sublandlord. In such event Sublandlord shall
be entitled to recover from Subtenant: (i) the unpaid Rent which had been earned
at the time of termination; (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that the Subtenant proves
could have been reasonably avoided; (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of such rental loss that the Subtenant proves could be
reasonably avoided; and (iv) any other amount necessary to compensate
Sublandlord for all the damages directly caused by the Subtenant’s failure to
perform its obligations under this Sublease or which in the ordinary course of
things would be likely to result therefrom, including but not limited to the
cost of recovering possession of the Premises, expenses of reletting, including
necessary renovation and alteration of the Premises, reasonable attorneys’ fees,
and that portion of any leasing commission paid by Sublandlord in connection
with this Sublease applicable to the unexpired term of this Sublease. The worth
at the time of award of the amount referred to in provision (iii) of the
immediately preceding sentence shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of the District within which the
Premises are located at the time of award plus one percent. Efforts by
Sublandlord to mitigate damages caused by Subtenant’s Breach of this Sublease
shall not waive Sublandlord’s right to recover damages under Paragraph 12. If
termination of this Sublease is obtained through the provisional remedy of
unlawful detainer, Sublandlord shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or
Sublandlord may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Subtenant under the unlawful detainer statute shall also constitute the
notice required by Paragraph 13.1. In such case, the applicable grace period
required by Paragraph 13.1 and the unlawful detainer statute shall run
concurrently, and the failure of Subtenant to cure the Default within the
greater of the two such grace periods shall constitute both an unlawful detainer
and a Breach of this Sublease entitling Sublandlord to the remedies provided for
in this Sublease and/or by said statute.

 

31



--------------------------------------------------------------------------------

(b) Continue the Sublease and Subtenant’s right to possession and recover the
Rent as it becomes due, in which event Subtenant may sublet or assign, subject
only to reasonable limitations. Acts of maintenance, efforts to relet, and/or
the appointment of a receiver to protect the Sublandlord’s interests, shall not
constitute a termination of the Subtenant’s right to possession.

 

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Sublease and/or the termination of Subtenant’s right to
possession shall not relieve Subtenant from liability under any indemnity
provisions of this Sublease as to matters occurring or accruing during the term
hereof.

 

With respect to the Furniture, to the extent permitted by applicable law,
Subtenant hereby waives any and all rights and remedies conferred upon a lessee
by Sections 10508 through 10522 of the California Commercial Code. To the extent
permitted by applicable law, Subtenant also hereby waives any rights now or
hereafter conferred by statute or otherwise which may require Sublandlord to
sell, lease, or otherwise use any Furniture in mitigation of Sublandlord’s
damages under the terms of this Sublease or which may otherwise limit or modify
any of Sublandlord’s rights or remedies under this Sublease. Any action by
Subtenant against Sublandlord for any default by Sublandlord under this Sublease
with respect to the Furniture shall be commenced within one year after any such
cause of action accrues.

 

13.3. Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Sublandlord to or for Subtenant of any
cash or other bonus, inducement or consideration for Subtenant’s entering into
this Sublease, including but not limited to the waiver of rent during he period
proceeding the Rent Commencement Date, all of which concessions are hereinafter
referred to as “Inducement Provisions”, shall be deemed conditioned upon
Subtenant’s full and faithful performance of all of the terms, covenants and
conditions of this Sublease. Upon Breach of this Sublease by Subtenant, unless
such Breach if fully cured to Sublandlord’s satisfaction within ten (10)
business days after the occurrence of such Breach, any such Inducement Provision
shall automatically be deemed deleted from this Sublease and of no further force
or effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Sublandlord under such an Inducement
Provision shall be immediately due and payable by Subtenant to Sublandlord. The
acceptance by Sublandlord of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Sublandlord of the
provisions of this paragraph unless specifically so stated in writing by
Sublandlord at the time of such acceptance.

 

13.4. Breach by Sublandlord.

 

(a) Notice of Breach. Sublandlord shall not be deemed in breach of this Sublease
unless Sublandlord fails within a reasonable time to perform an obligation
required to be performed by Sublandlord. For purposes of this Paragraph, a
reasonable time shall in no event be more than 30 days after receipt by
Sublandlord of written notice specifying wherein such obligation of Sublandlord
has not been performed; provided, however, that if the nature of Sublandlord’s
obligation is such that more than 30 days are reasonably required for its
performance, then Sublandlord shall not be in breach if performance is commenced
within such 30 day period and thereafter diligently pursued to completion.
Subtenant shall provide a courtesy copy of any notices of default delivered to
Sublandlord to any Lender whose name and address shall have been furnished
Subtenant in writing for such purpose.

 

(b) Performance by Subtenant on Behalf of Sublandlord. In the event of
Sublandlord’s breach of this Sublease in accordance with Paragraph 13.4 (a)
above, then Subtenant may elect to cure said breach at Subtenant’s expense and
offset from Rent the cost to cure up to but in no event exceeding an amount
equal to two (2) month’s Base Rent, and to pay any excess of such expense under
protest, reserving Subtenant’s right to reimbursement from Sublandlord.
Subtenant shall document the cost of said cure and supply said documentation to
Sublandlord prior to any offset of Rent.

 

32



--------------------------------------------------------------------------------

14. Damage or Destruction; Condemnation. Notwithstanding anything in this
Sublease to the contrary, in the event of a fire or other casualty affecting the
Project or the Premises, or of a taking of all or a material part of the Project
or Premises under the power of eminent domain, Sublandlord shall not be required
to obtain the consent of Subtenant in order to exercise any right which may have
the effect of terminating the Master Lease. In the event Sublandlord is
entitled, under the Master Lease, to a rent abatement as a result of a fire or
other casualty or as a result of a taking under the power of eminent domain,
then Subtenant shall be entitled to “Subtenant’s Abatement Share” (defined
below) of such rent abatement unless the effect on the Premises of such fire or
other casualty or such taking shall be substantially disproportionate to the
amount of the abatement, in which event the parties shall equitably adjust the
abatement as between themselves, based on the relative impact of the fire or
other casualty, or the taking, as the case may be. “Subtenant’s Abatement Share”
is defined, for purposes of this Sublease, as the percentage determined by
dividing the affected rentable area of the Premises by the affected rentable
area of the Project. If the Master Lease imposes on Sublandlord the obligation
to repair or restore leasehold improvements or alterations, Subtenant shall be
responsible for repair or restoration of leasehold improvements or alterations
made by Subtenant and the Sublandlord shall be responsible for repair or
restoration of leasehold improvements or alterations made by Sublandlord.
Subtenant shall make any insurance proceeds resulting from the loss which
Sublandlord is obligated to repair or restore available to Sublandlord and shall
permit Sublandlord to enter the Premises to perform the same, subject to such
conditions as Subtenant may reasonably impose.

 

15. Brokerage Fees. Each party warrants to the other that it has had no dealings
with any broker or agent in connection with this Sublease other than Cornish &
Carey Commercial (“C&C”) as broker for Sublandlord, and HSA Commercial and Wayne
Mascia Associates as brokers for Subtenant. Sublandlord shall pay C&C a
commission pursuant to a written agreement dated May 3, 2003, which commission
is to be shared with Subtenant’s Brokers pursuant to agreements between C&C, on
the one hand, and Subtenant’s Brokers on the other hand. No other commissions
shall be payable in connection with this transaction. Each party covenants to
hold harmless and indemnify the other party from and against any and all costs
(including reasonable attorneys’ fees), expense or liability for any
compensation, commissions and charges claimed by any other broker or other agent
with respect to this Sublease or the negotiation thereof on behalf of such
indemnifying party.

 

16. Estoppel Certificates.

 

(a) Subtenant shall within ten (10) business days after Subtenant’s receipt of
written notice from Sublandlord execute, acknowledge and deliver to Sublandlord
a statement in writing in form substantially similar to the form of estoppel
certificate attached hereto as Exhibit J and incorporated herein by this
reference (“Estoppel Certificate”), plus such additional information,
confirmation and/or statements as may be reasonably requested by Sublandlord.

 

(b) If Subtenant shall fail to execute or deliver the Estoppel Certificate
within such ten (10) business day period, Sublandlord may execute an Estoppel
Certificate stating that: (i) the Sublease is in full force and effect without
modification except as may be represented in good faith, using reasonable
business judgment, by Sublandlord, (ii) there are no uncured defaults in
Sublandlord’s performance, and (iii) not more than one (1) month’s rent has been
paid in advance. Prospective purchasers and encumbrances may rely upon
Sublandlord’s Estoppel Certificate, and Subtenant shall be estopped from denying
the truth of the facts contained in said Estoppel Certificate.

 

(c) If Sublandlord acquires an ownership interest in the Premises and desires to
finance, refinance, or sell the Premises, or any part thereof, or if Sublandlord
desires to assign, pledge, or hypothecate Sublandlord’s leasehold interest
pursuant to the Master Lease, or if Sublandlord desires to finance, refinance,
sell, assign, pledge, or hypothecate Sublandlord’s interest in the Furniture or
any part thereof, then Subtenant shall deliver to any potential lender,
purchaser, recipient of such pledge or hypothecation, or assignee designated by
Sublandlord such financial statements as may be reasonably required by such
lender or purchaser and which are not readily available to the general public on
the internet. All such non-public financial statements shall be received by
Sublandlord and such lender or purchaser in confidence and shall be used only
for the purposes herein set forth.

 

33



--------------------------------------------------------------------------------

17. Definition of Sublandlord. The term “Sublandlord” as used herein shall mean
the holder at the time in question of Lessee’s (as defined in the Master Lease)
interest in the Master Lease. In the event of a transfer of Sublandlord’s title
or interest in the Master Lease, Sublandlord shall deliver to the transferee or
assignee (in cash or by credit) any unused security deposit held by Sublandlord.
Upon such transfer or assignment and delivery of the security deposit (if any),
as aforesaid, and the assumption in writing by such transferee or assignee of
Sublandlord’s obligations accruing under this Sublease after such transfer or
assignment, the prior Sublandlord shall be relieved of all liability with
respect to the obligations and/or covenants under this Sublease to be performed
by the Sublandlord that accrue after such transfer or assignment. Subject to the
foregoing, the obligations and/or covenants in this Sublease to be performed by
the Sublandlord shall be binding only upon the Sublandlord as hereinabove
defined. Notwithstanding the above, and subject to the provisions of Paragraph
20 below, the original Sublandlord under this Sublease, and all subsequent
holders of the Sublandlord’s interest in this Sublease shall remain liable and
responsible with regard to the potential duties and liabilities of Sublandlord
pertaining to Hazardous Materials as outlined in Paragraph 5.2 above

 

18. Severability. The invalidity of any provision of this Sublease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Sublease shall mean and refer to calendar days.

 

20. Limitation on Liability. Subject to the provisions of Paragraph 17 above and
only if Sublandlord acquires an ownership interest in the Premises, the
obligations of Sublandlord under this Sublease shall not constitute personal
obligations of Sublandlord, or its employees, directors, officers, shareholders,
or its successors and assigns or their respective heirs, and Subtenant shall
look to Sublandlord’s interest in the Premises, and to no other assets of
Sublandlord, for the satisfaction of any liability of Sublandlord with respect
to this Sublease, and shall not seek recourse against the individual employees,
directors, officers, shareholders, successors and assigns of Sublandlord, or any
of their personal assets or those of their heirs for such satisfaction. In the
event that Sublandlord has only a leasehold interest in the Premises, the
obligations of Sublandlord under this Sublease shall not constitute personal
obligations of Sublandlord’s employees, directors, officers, shareholders, or
Sublandlord’s successors and assigns or their respective heirs, and Subtenant
shall look to Sublandlord for the satisfaction of any liability of Sublandlord
with respect to this Sublease, and shall not seek recourse against the
individual employees, directors, officers, shareholders, successors and assigns
of Sublandlord, or any of their personal assets or those of their heirs for such
satisfaction.

 

21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Sublease.

 

22. No Prior or Other Agreements. This Sublease is a complete integration and
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective.

 

23. Notices.

 

23.1. Notice Requirements. Except as otherwise provided herein, all notices
required or permitted by this Sublease or applicable law shall be in writing and
may be delivered in person (by hand or by courier) or may be sent by
nationally-recognized overnight courier, with postage prepaid and shall be
deemed sufficiently given if served in a manner specified in this Paragraph 23.
The addresses noted in the Basic Sublease Information above shall be that
Party’s address for delivery or mailing of notices. Either Party may by written
notice to the other specify a different address for notice. An informational
copy of all notices given by either Party shall be sent via facsimile to the
facsimile number provided for the other Party. A copy of all notices to
Sublandlord shall be concurrently transmitted to such party or parties at such
addresses as Sublandlord may from time to time hereafter designate in writing.

 

34



--------------------------------------------------------------------------------

23.2. Date of Notice. Notices delivered by overnight courier that guarantee next
day delivery shall be deemed given twenty-four (24) hours after delivery of the
same to the Postal Service or courier. If notice is received after 5:00 p.m.
Pacific Time on a business day or on a Saturday, Sunday or legal holiday, it
shall be deemed received on the next business day.

 

23.3. Notices from Master Landlord.

 

Each party shall provide to the other party a copy of any notice or demand
received from or delivered to Master Landlord as soon as practicable thereafter,
but preferably within forty-eight (48) hours of receiving, and concurrently upon
delivering, such notice or demand. Notwithstanding the foregoing, Sublandlord
shall only be required to provide copies of any notices or demand affecting the
Premises.

 

24. Waivers.

 

No term, covenant or condition hereof shall be deemed waived, except by written
consent of the party against whom the waiver is claimed, and any waiver of a
breach of any term, covenant or condition hereof shall not be deemed a waiver of
any other term, covenant or condition hereof, or of any subsequent breach of the
same or of any other term, covenant or condition hereof. Sublandlord’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Sublandlord’s consent to, or approval of, any subsequent or similar
act by Subtenant, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Sublease requiring such consent. The acceptance
of Rent by Sublandlord shall not be a waiver of any Default or Breach by
Subtenant. Any payment by Subtenant may be accepted by Sublandlord on account of
moneys or damages due Sublandlord, notwithstanding any qualifying statements or
conditions made by Subtenant in connection therewith, which such statements
and/or conditions shall be of no force or effect whatsoever unless specifically
agreed to in writing by Sublandlord at or before the time of deposit of such
payment.

 

25. No Right To Holdover. Subtenant has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this
Sublease. In the event that Subtenant holds over, then the Base Rent shall be
increased to one hundred twenty five (125%) of Base Rent for the first three
months and one hundred fifty percent (150%) of the Base Rent after said three
month period based on the applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by
Sublandlord to any holding over by Subtenant.

 

26. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

 

27. Covenants and Conditions; Construction of Agreement. All provisions of this
Sublease to be observed or performed by Subtenant are both covenants and
conditions. In construing this Sublease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Sublease. Whenever required by the context, the singular shall include the
plural and vice versa. This Sublease shall not be construed as if prepared by
one of the Parties, but rather according to its fair meaning as a whole, as if
both Parties had prepared it.

 

28. Binding Effect; Choice of Law. This Sublease shall be binding upon the
parties, their personal representatives, successors and assigns and be governed
by the laws of the State of California. Any litigation between the Parties
hereto concerning this Sublease shall be initiated in the county in which the
Premises are located.

 

35



--------------------------------------------------------------------------------

29. Subordination; Attornment; Non-Disturbance.

 

29.1. Subordination. This Sublease and any Option granted hereby shall be
subject and subordinate to any leasehold financing or other hypothecation or
security device (collectively, “Security Device”), now or hereafter placed upon
the Master Lease and/or this Sublease, to any and all advances made on the
security thereof, and to all renewals, modifications, and extensions thereof;
provided, however, that the holder of any such Security Device (in this Sublease
together referred to as “Lender”) shall have executed a reasonable
subordination, non-disturbance and attornment agreement (“SNDA”) under which the
Lender agrees that, subject to Lender’s reasonable conditions, this Sublease and
Subtenant’s possession and rights hereunder shall not be disturbed by the Lender
or anyone claiming under or through such a Lender. Subtenant agrees that a
Lender shall have no liability or obligation to perform any of the obligations
of Sublandlord under this Sublease except as stated in the applicable SNDA. Any
Lender may elect to have this Sublease and/or any Option granted hereby superior
to the lien of its Security Device by giving written notice thereof to
Subtenant, whereupon this Sublease and such Options shall be deemed prior to
such Security Device, notwithstanding the relative dates of the documentation or
recordation thereof.

 

29.2. Attornment. In the event that Sublandlord transfers its leasehold interest
in the Premises, or such interest is acquired by another upon the foreclosure or
termination of a Security Device to which this Sublease is subordinate, (i)
Subtenant shall attorn to such transferee, and upon request, enter into a new
lease, containing all of the terms and provisions of this Sublease, with such
new owner for the remainder of the term hereof, or, at the election of such
transferee, this Sublease shall automatically become a new sublease between
Subtenant and such transferee, upon all of the terms and conditions hereof, for
the remainder of the term hereof, and (ii) Sublandlord shall thereafter be
relieved of any further obligations hereunder (excluding obligations accrued as
of the date of such transfer) and such transferee shall assume all of
Sublandlord’s obligations hereunder, except that such transferee shall not: (a)
be liable for any act or omission of any prior Sublandlord or with respect to
events occurring prior to transfer, provided however that the previous
Sublandlord remains liable for any events occurring prior to transfer; (b) be
subject to any offsets or defenses which Subtenant might have against any prior
Sublandlord, (c) be bound by prepayment of more than one month’s rent, or (d) be
liable for the return of any security deposit paid to any prior Sublandlord not
actually received by the transferee.

 

30. Master Lease Provisions.

 

30.1. Sublease Subordinate. This Sublease and all the rights of parties
hereunder are subject and subordinate to the Master Lease. In the event the
Master Lease is terminated for any reason, then, on the date of such
termination, subject to Master Landlord’s written agreement to the contrary,
this Sublease automatically shall terminate and be of no further force or
effect, and the parties hereto shall be relieved of any liability thereafter
accruing, except for liabilities of that parties that by the terms of this
Sublease shall survive expiration or earlier termination. Notwithstanding the
foregoing, in the event of the rejection by Master Landlord of the Master Lease
which is approved, consented to or authorized by a bankruptcy court in a
bankruptcy proceeding, then so long as Sublandlord has not elected (under
Section 365(h)(1)(A) of the Bankruptcy Code or successor statute) to treat such
rejection as a termination of the Master Lease and remains in possession of the
Premises, Sublandlord agrees to recognize the estate of Subtenant under this
Sublease and this Sublease shall continue, except to the extent restricted by
court order or other legal restraint. Each party agrees that it will not, by its
act or omission to act, cause a default under the Master Lease which would lead
to the termination of the Master Lease by Master Landlord. In furtherance of the
foregoing, the parties hereby confirm, each to the other, that as time is of the
essence it is not practical in this Sublease agreement to enumerate all of the
rights and obligations of the various parties under the Master Lease and
specifically to allocate those rights and obligations in this Sublease
agreement. Accordingly, in order to afford to Subtenant the benefits of this
Sublease and of those provisions of the Master Lease which by their nature are
intended to benefit the party in possession of the Premises, and in order to
protect Sublandlord against a default by Subtenant which might cause a default
or event of default by Sublandlord under the Master Lease:

 

(a) Except for obligations delegated to Subtenant pursuant to Paragraph 7 and
Paragraph 8.2, Sublandlord shall perform its covenants and obligations under the
Master Lease which do not require for their performance possession of the
Premises and which are not otherwise to be performed hereunder by Subtenant on
behalf of Sublandlord. For example, Sublandlord shall at all times keep in full
force and effect all insurance required of Sublandlord as tenant under the
Master Lease.

 

36



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, from and after the Sublease
Commencement Date, Subtenant shall perform all affirmative covenants and shall
refrain from performing any act which is prohibited by the negative covenants of
the Master Lease, where the obligation to perform or refrain from performing is
by its nature imposed upon the party in possession of the Premises. If
practicable, Subtenant shall perform affirmative covenants relating to the
Sublease Premises or Subtenant’s obligations hereunder which are also covenants
of Sublandlord under the Master Lease at least five (5) days prior to the date
when Sublandlord’s performance is required under the Master Lease. If Subtenant
fails to comply with any of the obligations of the preceding sentence, and does
not cure within the applicable cure period, then Sublandlord shall have the
right to enter the Premises (in accordance with the requirements of Paragraph 32
below) to cure any default by Subtenant under this Paragraph.

 

In particular, and without limiting the foregoing, Subtenant shall fulfill, at
Subtenant’s sole cost and expense (including reimbursement of costs included as
Operating Expenses), all obligations imposed on occupants of the Project in
connection with the Moffett Park Transportation Demand Management Plan described
in Section 5.07 of the Master Lease and made part of the Master Lease as Exhibit
M, including any amendments or revisions thereto (the “Transportation Plan”).
Subtenant acknowledges that the Transportation Plan applies to the occupants of
the Project as a group rather than individually; Subtenant and Sublandlord agree
to reasonably cooperate and coordinate efforts with each other and other Project
occupants in order to effectively and efficiently carry out the Transportation
Plan. Sublandlord agrees to coordinate Transportation Plan compliance efforts on
behalf of the Project, either itself or through its designee, and Subtenant
shall cooperate with same. For purposes of this Paragraph 30.1, Sublandlord or
its designee shall have the have the right, in its reasonable discretion, to
determine what constitutes “obligations imposed on occupants of the Project in
connection with the Transportation Plan” as that phrase applies to Subtenant;
provided, that, no greater obligations may be imposed on Subtenant than on other
Project occupants (including Sublandlord) under like circumstances, and provided
that Subtenant shall be reasonably notified of obligations not included in the
Master Lease or this Sublease.

 

(c) Sublandlord shall have no responsibility for or be liable to Subtenant for
any default, failure or delay on the part of Master Landlord in the performance
or observance by Master Landlord of any of its obligations under the Master
Lease, nor shall such default by Master Landlord affect this Sublease or waive
or defer the performance of any of Subtenant’s obligations hereunder except to
the extent that such default by Master Landlord excuses performance by
Sublandlord, under the Master Lease. In the event of Master Landlord’s failure
to perform its obligations under the Master Lease that inure to the benefit of
Subtenant hereunder, Sublandlord shall, after written request from Subtenant,
take such steps as Sublandlord determines to be commercially reasonable to
secure Master Landlord’s performance of such obligations, provided (i) Subtenant
pays, on demand, all reasonable costs and expenses of Sublandlord associated
therewith, and (ii) Subtenant is not in Breach under this Sublease.

 

Subtenant acknowledges that it has been provided with a copy of the Master Lease
and that it has reviewed and analyzed all of its provisions, including the
Exhibits thereto, and that Subtenant is familiar with all of said provisions.
Notwithstanding anything in this Sublease to the contrary, (i) the obligations
of the parties under this Sublease shall not include acts for which Master
Landlord is solely responsible under the Master Lease and (ii) Subtenant’s
rights under this Sublease shall not include any rights against the Master
Landlord, nor any rights that are in violation of the provisions of the Master
Lease, except as specifically granted by Master Landlord. Subtenant agrees to
promptly notify Sublandlord of any default of Master Landlord under the Master
Lease of which Subtenant becomes aware.

 

If the termination of the Master Lease (and the resulting termination of this
Sublease) occurs, Sublandlord shall have no liability therefor to Subtenant
unless such termination results from Sublandlord’s breach of the Master Lease or
this Sublease.

 

Notwithstanding anything to the contrary in this Sublease, Sublandlord shall not
be required to fulfill any

 

37



--------------------------------------------------------------------------------

obligation if unable to perform through no fault of Sublandlord. Subtenant
agrees that it will not take or permit any action or fail to perform or observe
any obligation, which causes an event of default under the Master Lease and/or
causes the Master Lease to be terminated or forfeited.

 

30.2. Cooperation With Subtenant. Sublandlord agrees to use commercially
reasonable efforts to cooperate with Subtenant in (1) obtaining for Subtenant
Master Landlord’s consent to any action for which the Master Lease requires
Master Landlord’s consent, and (2) delivering any notice to Master Landlord as
required by any provision of the Master Lease, including, without limitation,
forwarding (as soon as practicable after Sublandlord’s receipt) any request made
by Subtenant to Master Landlord for consent or approval, and providing Master
Landlord with all information required (or that Master Landlord may reasonably
request) regarding any such request. The fact that Master Landlord has consented
to an action of Subtenant shall not in any way limit or restrict any right of
Sublandlord to withhold Sublandlord’s consent to such action. Sublandlord shall
have no liability to Subtenant by reason of Master Landlord’s refusal to consent
to any action of Subtenant.

 

30.3. Sublandlord Representations. Sublandlord hereby represents and warrants
that, at the time of Sublandlord’s execution of this Sublease, (i) the document
attached as Exhibit A to this Sublease is a complete copy of the Master Lease
and that the Master Lease and the Additional Agreements represent the entire
agreement between Sublandlord and Master Landlord with respect to the lease of
the Premises, (ii) the Master Lease is in full force and effect, (iii)
Sublandlord is not in default under the Master Lease beyond any applicable
notice and cure period, and (iv) except as provided in the Additional
Agreements, Sublandlord has not assigned, encumbered or otherwise transferred
any interest in the Premises. The “Additional Agreements” shall mean the
following agreements: five (5) executed Memoranda of Commencement of Lease Term
dated March, 2001, March, 2001, March 30, 2001, April 24, 2001, and April 24,
2001, respectively (Master Lease Exhibits E-1, E-2, E-3, E-4 and E-5); the First
Amendment to Amended and Restated Sublease between Ariba, Inc., and Interwoven,
Inc. dated September 9, 2004; the Consent to Sublease between Master Landlord,
Sublandlord and Subtenant dated October 21, 2004; the Recognition Agreement
between Master Landlord, Sublandlord and Subtenant dated October 21, 2004; the
Subordination, Acknowledgment of Lease Assignment, Nondisturbance and Attornment
Agreement and Estoppel Certificate (Lease to Deed of Trust) between Metropolitan
Life Insurance Company (“Met Life”) and Sublandlord dated March 9, 2004; the
Subordination, Acknowledgment of Lease Assignment, Nondisturbance and Attornment
Agreement and Estoppel Certificate (Lease to Junior Deed of Trust) between
Washington Real Estate Holdings, LLC and Sublandlord dated March 9, 2004; the
Tri-Party Agreement between Met Life, Master Landlord and Sublandlord dated
March 31, 2004; and the Tri-Party Agreement between Met Life, Master Landlord
and Sublandlord dated October 21, 2004.

 

30.4. Modification. Subject to Paragraph 30.6, Sublandlord shall neither amend
nor modify the Master Lease in such a way that will materially adversely affect
Subtenant’s interest in this Sublease or increase Subtenant’s obligations,
costs, or expenses, without the prior written consent of Subtenant, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

30.5. Sublease Consent and Non-Disturbance Agreement. The parties acknowledges
that, under the terms of the Master Lease, this Sublease requires the prior
written consent of Master Landlord. In accordance with this Master Lease
requirement, Subtenant shall have no right to use or occupy the Premises prior
to such time as Master Landlord provides its written consent to this Sublease.
Sublandlord and Subtenant each agree to use reasonable efforts to obtain Master
Landlord’s consent, and to provide any information that Master Landlord may
reasonably request. Sublandlord and Subtenant acknowledge and agree that this
Sublease is expressly conditioned upon obtaining Master Landlord’s prior written
consent to this Sublease in such form as is mutually agreeable to the parties in
their reasonable discretion. Until such time as Master Landlord has executed and
delivered a sublease consent reasonably acceptable to Sublandlord and Subtenant,
Sublandlord and Subtenant shall each have the right, by written notice to the
other party, to terminate this Sublease. Subtenant and Sublandlord shall have
the right to disapprove the consent of Master Landlord unless Master Landlord
agrees, subject to reasonable terms and conditions, to recognize Subtenant and
to not disturb Subtenant’s occupancy of the Premises in the event the Master
Lease is terminated for any reason other than a default of Subtenant hereunder.

 

38



--------------------------------------------------------------------------------

Sublandlord shall provide written notice to Master Landlord after the occurrence
of any of the following: (a) the exercise of the extension option under this
Sublease; (b) the occurrence of any holding over by Subtenant after the
expiration or prior termination of this Sublease; or (c) the termination of this
Sublease. Sublandlord shall also provide to Master Landlord an informational
copy of any default notice given to Subtenant at the time it is served.

 

Subtenant shall provide written notice to Master Landlord after the occurrence
of any of the following: (a) the exercise of the extension option under this
Sublease; or (b) any request by Subtenant to make alterations or additions or to
make other improvements to this Sublease Premises together with copies of all
notices, plans or other documents provided to Sublandlord or its representatives
in connection therewith. Subtenant shall also provide to Master Landlord an
informational copy of any default notice given to Sublandlord at the time it is
served.

 

30.6. Multiple New Master Leases. Master Landlord subdivided the land underneath
the Project into five legal parcels, with the result that each Building is
located on a separate legal parcel. Sublandlord shall have the right, in its
sole discretion, to agree to an amendment of the Master Lease, and Subtenant
agrees to concurrently enter into a new sublease or subleases on substantially
the same terms as this Sublease (including rights to Project Common Areas and
Amenity Areas) in which Subtenant agrees to accept reasonable property
restrictions placed in connection with the reparcelization; provided, however,
that the rights granted to Subtenant with respect to the Premises, the Project
Common Areas and the Amenity Areas shall not be affected. The procedure for
entering into such new sublease agreements shall be as follows: Sublandlord
shall give Sublessee notice of the amendment of the Master Lease, and,
thereafter, Sublandlord and Sublessee shall use reasonable good faith efforts to
agree upon, execute and deliver a new sublease agreement or agreements, which
sublease agreement(s) shall be, cumulatively, substantially similar to this
Sublease. The effectiveness of such new sublease shall be subject to and
conditioned upon delivery to Subtenant of a consent to sublease, and
non-disturbance agreement if applicable, in substantially the same form as was
delivered pursuant to Paragraph 30.5 in connection with the execution of this
Sublease. Sublandlord shall be entitled to retain any benefit conferred on or
granted to Sublandlord by virtue of the foregoing activities; Sublandlord and
Subtenant shall each bear their own costs in connection with the same.

 

30.7. Conflict. As between Sublandlord and Subtenant, in the event of a conflict
between the provisions of this Sublease and the provisions of the Master Lease,
the provisions of this Sublease shall control.

 

31. Attorneys’ Fees. If either Party brings an action or proceeding involving
the Premises whether founded in tort, contract or equity, or to declare rights
hereunder, the Prevailing Party (as hereafter defined) in any such proceeding,
action, or appeal thereon, shall be entitled to reasonable attorneys’ fees. Such
fees may be awarded in the same suit or recovered in a separate suit, whether or
not such action or proceeding is pursued to decision or judgment. The term,
“Prevailing Party” shall include, without limitation, a Party who substantially
obtains or defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party of its claim or
defense. The attorneys’ fees award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
reasonably incurred. In addition, Sublandlord shall be entitled to attorneys’
fees, costs and expenses incurred in the preparation and service of notices of
Default and consultations in connection therewith, whether or not a legal action
is subsequently commenced in connection with such Default or resulting Breach.

 

32. Sublandlord’s Access to Premises.

 

32.1. Generally. Subject to confidentiality requirements of Paragraph 35,
Sublandlord, Master Landlord and their agents shall have the right to enter the
Premises at any time, in the case of an emergency, and otherwise during normal
business hours upon reasonable notice by telephone or electronic mail to
Subtenant’s designated contact for the

 

39



--------------------------------------------------------------------------------

purpose of inspecting the Premises; showing the Premises to prospective
purchasers, lenders, or prospective tenants (during the last six (6) months of
the term hereof) and realtors; making such repairs to the Premises as
Sublandlord may deem necessary or desirable or that Subtenant fails to perform;
to access security and HVAC controls and network connections for security and
HVAC; and such other purposes as Sublandlord may deem reasonably necessary or
desirable, including but not limited to proper functioning of Project security
systems and climate control. Sublandlord shall be accompanied by an employee of
Subtenant (if required by Subtenant) during non-emergency entries. Subtenant
agrees to make an employee available on request for this purpose. Master
Landlord and/or Sublandlord may at any time place on the Premises any ordinary
“For Sale” signs and may during the last 6 months of the term hereof place on
the Premises any ordinary “For Lease” signs. Subject to any approval rights of
Master Landlord, Subtenant may at any time place on the Premises any ordinary
“For Lease” sign. Notwithstanding any other provision of this Paragraph 32,
Sublandlord may enter the Premises at any time to take possession due to any
Breach of this Sublease, subject to applicable law.

 

32.2. Subtenant’s Waiver. Master Landlord and Sublandlord may enter the Premises
without the abatement of Rent and may take steps to accomplish the stated
purposes. During such entry Sublandlord shall accord reasonable care to
Subtenant’s property and personnel and comply with Subtenant’s reasonable
security measures which have been made known to Sublandlord in advance, in
writing. So long as Sublandlord or Master Landlord exercises such reasonable
care, Subtenant waives any claims for damages caused by Sublandlord’s or Master
Landlord’s entry, including damage claims for: (i) injuries; (ii) inconvenience
to or interference with Subtenant’s business; (iii) lost profits; (iv) loss of
occupancy or quiet enjoyment of the Premises.

 

32.3. Method of Entry. For entry as permitted by this Paragraph 32, Master
Landlord and Sublandlord shall at all times have a key or, if applicable, a card
key with which to unlock all the exterior doors in the Premises, and have access
at all times to such a key or card key through the Security Company. In an
emergency situation, Master Landlord or Sublandlord shall have the right to use
any means that Master Landlord or Sublandlord considers proper to open the doors
in and to the Premises, provided that Master Landlord or Sublandlord notify
Subtenant as soon as reasonably possible after the emergency. Any such entry
into the Premises by Master Landlord or Sublandlord shall not be considered a
forcible or unlawful entry into, or a detainer of, the Premises or an actual or
constructive eviction of Subtenant from any portion of the Premises.

 

33. Auctions. Subtenant shall not conduct, nor permit to be conducted, any
auction upon the Premises without Master Landlord’s and Sublandlord’s prior
written consent. Sublandlord shall not be obligated to exercise any standard of
reasonableness in determining whether to permit an auction.

 

34. Signs. Except as provided in this Paragraph 34, Subtenant shall not place
any sign upon the Project without Sublandlord’s prior written consent. Subtenant
shall be permitted, at Subtenant’s sole cost and expense, to install and
maintain signage on the face of Project-standard monuments in the Project as
well as directory signage in the lobby of Building Four. So long as Subtenant is
not in Breach under this Sublease, Subtenant shall have the exclusive right to
install and maintain a sign on the exterior of Building Four, at Subtenant’s
sole cost and expense, provided, that from and after the Third Floor Expansion
Date Subtenant must occupy not less than twenty percent (20%) of the rentable
square footage of the Premises (18,261 square feet) in order to retain rights to
maintain a sign on the exterior of Building Four. Sublandlord agrees to remove
its existing sign on the exterior of Building Four at its sole cost and expense.
Subtenant agrees to remove all signs on the exterior of Building Four at its
sole cost and expense at the expiration or earlier termination of this Sublease,
or within ten (10) business days following notice from Sublandlord at any time
when Subtenant does not meet the occupancy test stated above. All exterior
building signage shall comply with the Site Signage Plan attached hereto as
Exhibit K. All signs are subject to Master Landlord’s prior written consent as
provided in the Master Lease and all other applicable restrictions and
requirements contained therein, shall comply in all regards with this Paragraph
34 and with all Applicable Requirements.

 

40



--------------------------------------------------------------------------------

35. Confidentiality and Nondisclosure.

 

As Sublandlord and Sublandlord’s agents will have reasonable access rights to
the Premises, Sublandlord will come into contact with Subtenant’s business
information. Sublandlord agrees that any information about Subtenant’s
operations and business practices (including but not limited to, systems, ideas,
processes, practices, methods of operation or manufacture, marketing strategies
or terms or particulars of Subtenant’s business, and data concerning Subtenant’s
business affairs, including the names of customers, names of employees) which it
gathers, observes or comes into contact with in the Premises (“Confidential
Information”) shall be kept confidential and not disclosed to any third party
without the prior written consent of Subtenant except as required by law.
Sublandlord agrees that it will not in any manner use Confidential Information
for the benefit of any other person or company or divulge to others such
information. Sublandlord agrees to inform all of its representatives or agents
that will access the Premises of this confidentiality requirement. In addition,
Sublandlord agrees that (except in an emergency) anyone who enters the Premises
on its behalf must comply with the instructions of Subtenant security personnel
on areas of the Premises that require escorted access and sign the Subtenant
security logs as visitors. In the event Sublandlord enters the Premises during
non-business hours or in the event of an emergency, Sublandlord will notify
Subtenant in writing as soon as reasonably possible of its entry and the reason
therefore.

 

36. Consents. Except as otherwise provided herein, wherever in this Sublease the
consent of a Party other than Master Landlord is required to an act by or for
the other Party, such consent shall not be unreasonably withheld, conditioned or
delayed. Sublandlord’s actual reasonable costs and expenses (including but not
limited to architects’, attorneys’, engineers’ and other consultants’ fees)
incurred in the consideration of, or response to, a request by Subtenant for any
Sublandlord consent, including but not limited to consents to an assignment, a
subletting or the presence or use of any Hazardous Materials, shall be paid by
Subtenant upon receipt of an invoice and supporting documentation therefor.
Sublandlord’s consent to any act, assignment or subletting shall not constitute
an acknowledgment that no Default or Breach by Subtenant of this Sublease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by
Sublandlord at the time of such consent. The failure to specify herein any
particular condition to Sublandlord’s consent shall not preclude the imposition
by Sublandlord at the time of consent of such further or other conditions as are
then reasonable with reference to the particular matter for which consent is
being given. In the event that either Party disagrees with any determination
made by the other hereunder and reasonably requests the reasons for such
determination, the determining party shall furnish its reasons in writing and in
reasonable detail within 10 business days following such request.

 

37. Quiet Possession. Subject to payment by Subtenant of the Rent and
performance of all of the covenants, conditions and provisions on Subtenant’s
part to be observed and performed under this Sublease, Subtenant shall have
quiet possession and quiet enjoyment of the Premises during the term hereof.

 

38. Options. If Subtenant is granted an option, as defined below, then the
following provisions shall apply.

 

38.1. Definition. “Option” shall mean: (a) the right to extend the term of or
renew this Sublease or to extend or renew any lease or sublease that Subtenant
has on other property of Sublandlord (b) the right of first refusal or first
offer to lease or sublease either the Premises or other portions of the Project
or other property of Sublandlord; (c) the right to purchase or the right of
first refusal to purchase the Premises or other property of Sublandlord. Any
Option granted to Subtenant in this Sublease is personal to the original
Subtenant, and cannot be assigned or exercised by anyone other than the original
Subtenant or an Affiliate of the original Subtenant, and may be exercised only
while the original Subtenant or an Affiliate of the original Subtenant is in
possession of the Premises

 

38.2. Multiple Options. In the event that Subtenant has any multiple Options to
extend or renew this Sublease, a later Option cannot be exercised unless the
prior Options have been validly exercised.

 

41



--------------------------------------------------------------------------------

38.3. Master Lease Options.

 

“Master Lease Option” shall mean: (a) the right to extend the term of or renew
the Master Lease or to extend or renew any lease or sublease that Sublandlord
has on other property of Master Landlord, (b) the right of first refusal or
first offer to lease or sublease either the Premises or other property of Master
Landlord; (c) the right to purchase or the right of first refusal to purchase
the Premises or other property of Master Landlord. Subtenant shall have no right
whatsoever in any Master Lease Option and Sublandlord shall have the sole and
absolute discretion regarding its exercise of its Master Lease Options.

 

38.4. Effect of Default on Options.

 

(a) Subtenant shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid, (iii)
during the time Subtenant is in Breach of this Sublease, or (iv) in the event
that Subtenant has been given four (4) or more notices of separate Default,
whether or not the Defaults are cured, during the 12 month period immediately
preceding the exercise of the Option.

 

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Subtenant’s inability to exercise an Option
because of the provisions of Paragraph 38.4(a) above.

 

(c) Sublandlord shall have the right to have an Option terminate and be of no
further force or effect, notwithstanding Subtenant’s due and timely exercise of
the Option, if, after such exercise and prior to the commencement of the
extended term, (i) Subtenant fails to pay Rent for a period of 30 days after
such Rent becomes due (without any necessity of Sublandlord to give notice
thereof), (ii) Sublandlord gives to Subtenant four (4) or more notices of
separate Default during any 12 month period, whether or not the Defaults are
cured, or (iii) Subtenant commits a Breach of this Sublease.

 

39. Option to Extend Term.

 

(a) Subtenant shall have one (1) option to extend the Term of this Sublease upon
all of the terms and conditions contained herein, except that the Base Rent for
the renewal terms shall be ninety-five percent (95%) of the “Fair Market Rental
Rate” (as defined below) for the applicable period. The Option shall be to
extend the Term to January 24, 2013, and is referred to as the “Renewal Option.”

 

(b) Subtenant shall provide binding written notice to Sublandlord of Subtenant’s
exercise of the Renewal Option (“Subtenant’s Renewal Notice”) no later than nine
(9) months, nor earlier than twelve (12) months, prior to the expiration of the
then-current Term. Within thirty (30) days after receipt of Subtenant’s Renewal
Notice, Sublandlord will advise Subtenant of Sublandlord’s estimate of the Fair
Market Rental Rate. If Subtenant agrees with Sublandlord’s estimate, or if
Subtenant fails to respond to Sublandlord’s estimate of Fair Market Rental Rate
within thirty (30) days after receipt thereof, Sublandlord’s estimate shall be
binding. If Subtenant does so respond and offers a different Fair Market Rental
Rate, and if the parties are unable to agree upon the Fair Market Rental Rate
within thirty (30) days after such response by Subtenant (the “Negotiation
Period”), then such dispute shall be settled by arbitration as described below.

 

(c) If Sublandlord and Subtenant are unable to agree upon the Fair Market Rental
Rate within the Negotiation Period, then the dispute shall proceed to
arbitration. The arbitration procedure shall commence when either party submits
the matter to arbitration. Not later than ten (10) days after the arbitration
procedure has commenced, each party shall appoint an arbitrator and notify the
other party of such appointment by identifying the appointee. Each party hereto
agrees to select as its respective appointee a licensed real estate broker, who
is an individual of substantial experience with respect to office building
ownership, management and marketing in Santa Clara County, which person shall
not be regularly employed or have been retained during the last two (2) years as
a consultant by the party selecting such person. Neither party may consult
directly or indirectly with any arbitrator regarding the Fair Market Rental Rate
prior to appointment, or after appointment, outside the presence of the other
party.

 

42



--------------------------------------------------------------------------------

The arbitration shall be conducted under the provisions of the commercial
arbitration rules of the American Arbitration Association. Not later than (10)
days after both arbitrators are appointed, each party shall separately, but
simultaneously, submit in a sealed envelope to each arbitrator their separate
suggested Fair Market Rental Rate and shall provide a copy of such submission to
the other party. The two (2) selected arbitrators, after reviewing such
submissions, shall determine whether Sublandlord’s or Subtenant’s estimate of
the Fair Market Rental Rate is closer to the actual Fair Market Rental Rate for
the Premises. If both arbitrators agree that one of said declared estimates is
closer to the actual Fair Market Rental Rate, they shall declare that estimate
to be the Fair Market Rental Rate, and their decision shall be final and binding
upon the parties.

 

If the two (2) selected arbitrators are unable to agree that one of the declared
estimates is closer to the actual Fair Market Rental Rate, within thirty (30)
days after receipt of Sublandlord’s and Subtenant’s submitted estimates, then
the arbitrators shall inform the parties. Unless the parties shall both
otherwise then direct, said arbitrators shall select a third arbitrator, not
later than ten (10) days after the expiration of said thirty (30) day period. If
no arbitrator is selected within such ten (10) day period, either party may
immediately petition a court with appropriate jurisdiction to appoint such third
arbitrator. The third arbitrator shall meet the qualifications and restrictions
set forth above for the initial arbitrators, and shall conduct an arbitration
pursuant to the commercial arbitration rules of the American Arbitration
Association. The third arbitrator’s decision shall be final and binding as to
which estimate (as between Sublandlord’s and Subtenant’s) of the Fair Market
Rental Rate is closer to the actual Fair Market Rental Rate. Such third
arbitrator shall make a decision not later than thirty (30) days after
appointment.

 

Each party shall be responsible for the costs, charges and/or fees of its
respective appointee, and the parties shall share equally in the costs, charges
and/or fees of the third arbitrator. The decision of the arbitrator(s) may be
entered in any court having jurisdiction thereof.

 

(d) The term “Fair Market Rental Rate” shall mean the annual amount per rentable
square foot that a willing, comparable, non-equity, non-renewal, non-expansion
new tenant would pay and a willing, comparable landlord would accept at arm’s
length, giving appropriate consideration to annual rental rates per rentable
square foot, the credit strength of Subtenant, the type of escalation clauses
(including, but without limitation, operating expense, real estate taxes, CPI),
the extent of liability under the escalation clauses (e.g., whether determined
on a “net lease” basis or by increases over a particular base year or base
dollar amount), tenant improvement allowance, any other applicable market
concessions, abatement provisions reflecting free rent and/or no rent during the
period of construction or any other period during the lease term, brokerage
commissions, if any, length of lease term, size and location of Premises being
leased, and other generally applicable terms and conditions of tenancy for the
space in question.

 

(e) Following exercise by Subtenant of the Renewal Option and determination of
the Base Rent for the Option period, at the request of either party hereto and
within thirty (30) days after such request, Sublandlord and Subtenant shall
enter into a supplement to this Sublease confirming the terms, conditions and
provisions applicable to the Renewal Period as determined in accordance
herewith.

 

40. Right to Expand. Subject to the Master Landlord Rights (defined below) and
the terms and conditions of this Paragraph 40, Subtenant shall have the right of
first refusal described below.

 

40.1. Right of First Refusal. During the Term of this Sublease, Subtenant shall
have a one time right of first refusal (“ROFR”) to sublease the second floor of
Building Four (“2nd Floor Space”) as portions thereof become available from time
to time, on the same terms and conditions as contained in a letter of intent
executed by Sublandlord and a third party (“LOI”). When Sublandlord has an
executed LOI for the sublease of space in the Project which includes any portion
of the 2nd Floor Space (the entire space subject of the offer being defined as
the “ROFR Space”), Sublandlord shall provide Subtenant with a copy of the LOI,
and Subtenant shall thereafter have five (5) business days from receipt of such
notice in which to notify Sublandlord that Subtenant will sublease the ROFR
Space on the terms and conditions contained in the LOI. If Subtenant fails to
give affirmative, un-qualified notice that it will sublease the ROFR Space on

 

43



--------------------------------------------------------------------------------

the terms and conditions contained in the LOI within such five (5) business day
period, then Sublandlord shall be free to sublease the ROFR Space to the third
party on substantially similar terms and conditions to those contained in the
LOI. The ROFR shall apply only with respect to:

 

(a) the entire ROFR Space, including any space outside the 2nd Floor Space, and
may not be exercised with respect to only a portion of the ROFR Space; and

 

(b) the entire term specified in the LOI, provided that (i) if the initial term
under the LOI (excluding any options to extend) would expire prior to expiration
of the Term, then the term for the ROFR Space shall be extended to be
coterminous with the Term (including any extension thereof pursuant to a
previously-exercised, valid Renewal Option), and (ii) if more than thirty (30)
months remain on the Term (including any extension thereof pursuant to
previously-exercised, valid Renewal Options) following the commencement date
specified in the LOI, Subtenant shall have the right to limit the term to be
coterminous with the Term. If the term for the ROFR Space as determined above
extends beyond the term specified in the LOI, then the initial rent for the
added portion of the term beyond the LOI term shall be equal to the rent payable
for the last month of the LOI term, and this initial rent shall be increased
annually at the same rate that the Base Rent hereunder is increased during the
same period.

 

No extension or renewal rights included in the LOI shall be included in an ROFR
Space sublease to Subtenant; provided that with respect to any ROFR Space with a
term coterminous with the Term, Subtenant shall have the right to extend the
term pursuant to the terms and conditions of any the Renewal Option under
Paragraph 39 of this Sublease. If Subtenant fails to validly exercise its ROFR
in full compliance with this Paragraph 40 with respect to any portion of the 2nd
Floor Space on the first opportunity available to Subtenant, the ROFR shall
terminate and be of no further force or effect.

 

If Subtenant has validly exercised its ROFR pursuant to this Paragraph 40, then
the ROFR Space shall be included in the Premises hereunder, subject to all the
agreements, terms and conditions of this Sublease, with the following exceptions
and modifications:

 

(i) The terms and conditions contained in the LOI, with any modifications with
respect to the term as described above, shall govern with respect to the ROFR
Space and shall control in the event of inconsistency with the provisions of
this Sublease;

 

(ii) The rentable area of the Premises shall be increased by the rentable area
of the ROFR Space;

 

(iii) Subtenant’s Project Share and Building Share, and Subtenant’s allotment of
parking

 

spaces, shall be increased proportionately to reflect the rentable area of the
ROFR Space; and

 

(iv) Subtenant shall take the ROFR Space on an “as is” basis, provided that if
the terms of the LOI include any tenant improvement package, such tenant
improvement package shall be provided (on an equal dollar value basis rather
than the same improvements).

 

40.2. Generally. No exercise of the ROFR will be effective without the prior
written consent of Master Landlord, as required under the Master Lease. The ROFR
shall be further subject to Master Landlord’s recapture rights under Section
11.06 of the Master Lease. Collectively, the consent requirement and recapture
rights are defined as the “Master Landlord Rights”.

 

It shall be a condition to Subtenant’s right to exercise its ROFR under this
Paragraph 40 that, at the time Subtenant notifies Sublandlord of the exercise of
its ROFR, (i) there remains at least twelve (12) months on the Term of this
Sublease, (ii) Subtenant is not in Breach under this Sublease, and (iii) neither
this Sublease nor Subtenant’s right of possession shall have been terminated and
this Sublease shall then be in full force and effect. After Subtenant validly

 

44



--------------------------------------------------------------------------------

exercises its ROFR, the parties shall execute an amendment to this Sublease
adding the ROFR Space, promptly after Sublandlord shall prepare the same,
confirming the subleasing of such ROFR Space to Subtenant; provided that if
Sublandlord reasonably determines that a new sublease is necessary or
appropriate for the ROFR Space, the parties shall execute the same promptly
after preparation by Sublandlord.

 

If Subtenant shall exercise its ROFR granted in this Sublease, Sublandlord does
not guarantee that the ROFR Space will be available on the commencement date for
the sublease thereof if the then existing occupants of the ROFR Space shall
holdover, or for any other reason beyond Sublandlord’s reasonable control. In
that event, Subtenant’s sole recourse shall be that the rent with respect to the
ROFR Space shall be abated until Sublandlord delivers possession of the same to
Subtenant. Subtenant’s exercise of that ROFR Right shall not operate to cure any
Default by Subtenant of any of the terms or provisions in this Sublease, nor to
extinguish or impair any rights or remedies of Sublandlord arising by virtue of
such Default.

 

The ROFR may not be exercised by any sublessee of Subtenant for all or any
portion of the Premises. Under no circumstances whatsoever shall a subtenant
(other than Subtenant) under a sublease of the Premises or any portion thereof
have any right to exercise the ROFR granted in this Sublease.

 

41. [intentionally omitted]

 

42. Reservations. Subtenant agrees that Sublandlord and/or Master Landlord, as
the case may be, shall have the right: (i) to grant, without the consent or
joinder of Subtenant, such easements, rights and dedications that Sublandlord
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways, so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Subtenant. Subtenant
agrees to sign any documents reasonably requested by Sublandlord and/or Master
Landlord to effectuate such rights.

 

43. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.

 

44. Authority. Each individual executing this Sublease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Sublease on its behalf.

 

45. Amendments. This Sublease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Subtenant’s obligations, costs, or expenses hereunder,
Subtenant agrees to make such reasonable non-monetary modifications to this
Sublease as may be reasonably required by a Lender in connection with the
obtaining of normal financing or refinancing of the Premises.

 

46. Exhibits. Attached hereto are the following exhibits, which constitute a
part of this Sublease:

 

Exhibit A:    Master Lease Exhibit B:    Premises Exhibit C:    Sublandlord’s
Rules and Regulations Exhibit D:    Furniture Exhibit E:    Cafeteria Access
Provisions Exhibit F:    Fitness Center Access Provisions

 

45



--------------------------------------------------------------------------------

Exhibit G:    Commencement Date Memorandum Exhibit H:    Intentionally Omitted
Exhibit I:    Work Letter Exhibit J:    Estoppel Certificate Exhibit K:    Site
Signage Plan Exhibit L:    Environmental Documents

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Second
Amendment to and Restatement of Sublease as of the day and year first above
written.

 

SUBLANDLORD: Ariba, Inc., a Delaware corporation By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

SUBTENANT: Motorola, Inc., a Delaware corporation By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

47



--------------------------------------------------------------------------------

BROKER EXECUTION

 

By signing below, the indicated real estate broker or agent is not being made a
party hereto but is signifying its agreement with the provisions hereof
concerning brokerage. This Broker Execution may be executed and delivered in one
or more counterparts, each of which when so executed and delivered will be
deemed to be an original and all of which taken together will constitute but one
and the same instrument, and facsimile copies of the signatures set forth below
will be deemed to be original signatures for all purposes.

 

SUBLANDLORD’S BROKER:        

ADDRESS:

Cornish & Carey Commercial         2804 Mission College Boulevard, Suite 120  
        Santa Clara, California 95054 By:  

 

--------------------------------------------------------------------------------

                      Phil Mahoney           Its:  

 

--------------------------------------------------------------------------------

          SUBTENANT’S BROKERS:         ADDRESS: HSA Commercial        

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Wayne Mascia Associates        

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

57